     Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 1 of 134 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                               CINCINNATI DIVISION

EDWIN AND SHANNA SOLIS
46460 Midway Drive
Lexington Park, MD 20653

JAMES GILBERT
6758 Canterbury Road
Felton, DE 19943

JEFFREY MARKLE
9210 Snyder Lane
Perry Hall, MD 21128                              Civil Action No.: 1:19-cv-387

MARTA CHANEY
5501 Suffield Court
Columbia, MD 21044

Plaintiffs,

v.

EMERY FEDERAL CREDIT UNION
7890 East Kemper Road
Cincinnati, OH 45249

     Serve on: Emery Federal Credit Union
               7890 East Kemper Road
               Cincinnati, OH 45249

Defendant.


              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs Edwin and Shanna Solis, James Gilbert, Jeffrey Markle, and Marta Chaney, on

behalf of themselves and the entire class of persons similarly situated, by and through their

attorneys, Gregory M. Utter and Melissa S. Matthews of Keating Muething & Klekamp, PLL,

Michael Paul Smith, Melissa L. English and Sarah A. Zadrozny of Smith, Gildea & Schmidt,

LLC, and Timothy F. Maloney, Veronica B. Nannis and Megan Benevento of Joseph, Greenwald

                                              1
     Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 2 of 134 PAGEID #: 2




and Laake, P.A., file this Class Action Complaint, sue the Defendant for cause, claim damages,

and state as follows:

                                      INTRODUCTION

1.     Plaintiffs Edwin and Shanna Solis (the “Solis Plaintiffs”), James Gilbert, Jeffrey Markle,

       and Marta Chaney (collectively, “Plaintiffs”), and alleged Class Members are borrowers

       who currently have or had a residential mortgage loan originated and/or brokered by

       Emery Federal Credit Union (“Emery”), which was or is secured by residential real

       property.

2.     Plaintiffs and alleged Class Members are victims of an illegal kickback and price fixing

       scheme (the “All Star Scheme”) between Emery and All Star Title, Inc. (“All Star”), a

       Maryland title and settlement services company.

3.     Under the All Star Scheme, Emery, by and through its branch managers, loan officers,

       agents and/or other employees, received and accepted illegal kickbacks in exchange for

       the assignment and referral of residential mortgage loans, refinances, and reverse

       mortgages to All Star for title and settlement services (the “Kickback Agreement”).

       Emery’s conduct violates the Real Estate Settlement Procedures Act (“RESPA”), 12

       U.S.C. §§ 2601, et seq. Notably, Emery and All Star laundered the kickbacks through

       third party marketing companies to conceal the illegal kickbacks and the Kickback

       Agreement.

4.     As an essential component of the All Star Scheme, All Star conspired to and formed a

       cartel with various residential mortgage lenders (the “All Star Lender Cartel”). Emery

       participated in the All Star Lender Cartel and, in violation of Section 1 of the Sherman

       Act, 15 U.S.C. §§ 1, et seq., entered into naked price fixing agreements (the “Price Fixing



                                                2
     Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 3 of 134 PAGEID #: 3




       Agreement”), minimum pricing agreements (the “Minimum Pricing Agreement”), and

       refusal to deal agreements (the “Refusal to Deal Agreement”) (collectively, the “Cartel

       Agreements”) with All Star related to the residential mortgage loans generated by All

       Star’s illegal kickback payments to Emery.

5.     Emery benefitted, and continues to benefit from the Cartel Agreements, because the

       supracompetitive charges for title and settlement services charged to Emery borrowers

       under the Cartel Agreements were financed into the borrowers’ loans and ensured the

       continued funding of illegal kickback payments.

6.     Emery and All Star continuously and regularly used the U.S. Mail and interstate wires in

       furtherance of the All Star Scheme, and to identify, lure, and defraud borrowers into the

       All Star Scheme, willfully and intentionally engaging in a pattern of racketeering activity

       over a period of two and a half years.

7.     Emery and All Star fraudulently concealed the Kickback Agreement, the Cartel

       Agreements, and the resulting supracompetitive prices from Plaintiffs and alleged Class

       Members by laundering kickbacks through third party marketing companies, creating

       sham invoice and payment records, making fraudulent representations in marketing

       materials, falsely allocating title and settlement fees and manipulating the APR associated

       with Emery loans, and making false and fraudulent representations and omissions in

       Emery borrowers’ loan documents.         Emery’s and All Star’s actions to fraudulently

       conceal their conduct prevented borrowers, regulators, and auditors from discovering the

       All Star Scheme, the Kickback Agreement, the Cartel Agreements, and the injuries to

       Emery borrowers therefrom, and allowed the kickbacks and supracompetitive fees to

       continue.



                                                3
      Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 4 of 134 PAGEID #: 4




                                              PARTIES

8.      Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23 as a class

        action on their own behalf and on behalf of the entire class of people similarly situated.

9.      Plaintiffs Edwin and Shanna Solis are citizens and residents of St. Mary’s County,

        Maryland.

10.     Plaintiff James Gilbert is a citizen and resident of Kent County, Delaware.

11.     Plaintiff Jeffrey Markle is a citizen and resident of Baltimore County, Maryland.

12.     Plaintiff Marta Chaney is a citizen and resident of Howard County, Maryland.

13.     Defendant Emery Federal Credit Union is a federally chartered credit union with its

        headquarters and principal place of business located in Cincinnati, Ohio, located in

        Hamilton County, Ohio. It is engaged in the business of consumer mortgage brokering,

        origination and/or lending, and otherwise transacted business in Ohio and elsewhere.

                                  JURISDICTION AND VENUE

14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

        and 1337(a) and Section 4 of the Sherman Act, 15 U.S.C. § 4.

15.     This Court has personal jurisdiction over the parties. Personal jurisdiction over Emery is

        appropriate because Emery maintains its principal place of business in this District and

        currently transacts business in this District. In addition, during the time period alleged

        herein Emery continuously transacted business within this District and engaged in the All

        Star Scheme that was directed at, and had the intended effect of causing injury to, persons

        residing in or located in this District.

16.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1)-(2), 15 U.S.C. § 22 and

        18 U.S.C. § 1965.



                                                   4
      Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 5 of 134 PAGEID #: 5




             FACTUAL ALLEGATIONS FOR INDIVIDUAL AND CLASS RELIEF

17.     At all relevant times, All Star was a Maryland corporation and a title and settlement

        service provider licensed in Maryland and regulated by the Maryland Insurance

        Administration. All Star was a licensed title and settlement service provider in more than

        30 states, and it provided title and settlement services on residential mortgage loans,

        refinances, and reverse mortgages secured by real property in 47 states.

I.      The All Star Scheme

18.     Beginning by at least 2008, All Star designs and executes the All Star Scheme with

        lenders and their branch managers, mortgage brokers, loan officers and other employees

        (collectively, “Participating Lenders”) to charge borrowers higher prices for title and

        settlement services and to defraud borrowers of their money through the use of U.S. Mail

        and interstate wires.

        A.      All Star Pays Kickbacks in Exchange for Participating Lenders’ Assignment
                and Referral of Loans to All Star for Title and Settlement Services.

19.     The first component of the All Star Scheme involves All Star agreeing to pay kickbacks

        to Participating Lenders in exchange for the Participating Lenders’ assignment and

        referral of residential mortgage loans, refinances, and reverse mortgages to All Star for

        title and settlement services.

20.     All Star bases the amount of the kickback on the number of loans the Participating

        Lender assigns and refers to All Star under the Kickback Agreement and the amount of

        profit All Star realizes on those loans.

21.     All Star pays, and Participating Lenders receive and accept, kickbacks in furtherance of

        the All Star Scheme in different forms laundered by and through different channels.

                                                   5
      Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 6 of 134 PAGEID #: 6




22.     In some instances, All Star chooses to pay the kickback by purchasing and delivering to a

        Participating Lender marketing materials for the Participating Lender to use in soliciting

        borrowers, most commonly postage to be used by a Participating Lender to send direct

        mail solicitations.

23.     In other instances, All Star chooses to pay cash kickbacks by checks written directly to a

        Participating Lender and/or their branch manager, mortgage brokers, loan officers or

        other employees. Often, a Participating Lender, or its employee, receives and accepts a

        kickback check laundered by and through a sham entity set up for the express purpose of

        receiving and accepting kickbacks and concealing the same.            In most instances, to

        conceal and launder the kickbacks paid and received under the All Star Scheme,

        Participating Lenders and All Star agree to launder the kickback payment through a third

        party marketing company, instead of issuing a check directly to the Participating Lender.

24.     Participating Lenders frequently use third party marketing companies (such as a direct

        mail, data and/or leads lists, telemarketing or live transfer leads providers) to provide

        marketing services aimed at soliciting borrowers to obtain residential mortgage loans,

        refinances, and reverse mortgages, which increase the volume of loans the Participating

        Lender brokers or originates, thereby increasing its net profit and commissions earned.

25.     All Star and Participating Lenders use a variety of third party marketing companies to

        launder the kickbacks, for example, Azevedo Solutions Group, Influence Direct, Best

        Rate Referral, Mortgageleads.com, and Titan Mail & List. Some of these marketing

        companies specialize in direct mail, while others specialize in producing data and leads

        lists of potential borrowers for direct mail or telemarketing solicitations. Still other third

        party marketing companies provide Participating Lenders with “live transfer” leads in



                                                  6
      Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 7 of 134 PAGEID #: 7




        which a borrower who contacts a centralized telemarketing company is transferred “live”

        to the Participating Lender.

26.     To even further conceal the kickbacks and the Kickback Agreement, All Star and

        Participating Lenders request and cause the third party marketing company to issue sham

        invoices falsely stating the payment is being made by All Star for the purpose of

        purchasing marketing services from the third party marketing company. These sham

        invoices create the false impression that All Star is purchasing marketing services when

        in fact the payment is a kickback the Participating Lender is receiving and accepting in

        exchange for the assignment and referral of loans to All Star.

27.     The sham invoices conceal the fact that a “thing of value” is exchanged between All Star

        and the Participating Lender related to the loans the Participating Lender assigns and

        refers to All Star under the Kickback Agreement.

28.     In some instances, All Star and the Participating Lender direct the third party marketing

        company to issue sham “split” invoices to both All Star and the Participating Lender for a

        portion of the amount due to the third party marketing company.

29.     All Star and Participating Lenders’ choice to use the split invoices creates the false

        impression that All Star purchased and received marketing services when in fact the

        payment is a kickback received and accepted by the Participating Lender in exchange for

        the assignment and referral of loans to All Star. The sham split invoices also hide All

        Star and the Participating Lender’s coordinated business relationship because there is no

        Participating Lender listed on the sham split invoice received and paid by All Star.

30.     In other instances, All Star and Participating Lenders choose to conceal the kickback

        payment entirely by creating sham payment records. To do this, a Participating Lender



                                                 7
      Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 8 of 134 PAGEID #: 8




        directs All Star to launder a kickback through the third party marketing company without

        the use or issuance of any invoice. Other times, the Participating Lender forwards to All

        Star an invoice addressed to the Participating Lender, and All Star launder a kickback

        through a third party marketing company by simply referencing the Participating

        Lender’s invoice number.

31.     All Star and Participating Lenders choose to use sham invoices and payment records to

        conceal the fact that any kickback payment is made by All Star, as well as the fact that

        All Star and the Participating Lender exchanged a “thing of value” related to the loans

        assigned and referred to All Star under the Kickback Agreement.

32.     Over time, All Star chooses to perform the Kickback Agreement using many different

        “things of value” and, in particular, “things of value” that are easy to conceal and difficult

        to trace (e.g., gift cards and catered meals).

33.     All Star makes clear that the kickback payments are predicated on and will continue only

        if the Participating Lender meets a “unit goal” or “production” goal of loans that are

        assigned and referred to All Star in exchange for the kickback. See, e.g., June 22, 2011 e-

        mail re: “unit goal” expectations, attached as Exhibit 1. With the laundering of the

        kickbacks through third party marketing companies and the use of sham invoices and

        payment records, All Star and Participating Lenders hoped to be able to use claims of

        “co-marketing” as a sham and to further conceal the kickbacks and Kickback Agreement

        from borrowers, regulators and law enforcement.




                                                   8
      Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 9 of 134 PAGEID #: 9




        B.     All Star and Participating Lenders Form the All Star Lender Cartel,
               Conspire and Agree to Fix Prices for Title and Settlement Services, and
               Refuse to Deal with All Star Competitors.

34.     One of the purposes of the All Star Scheme is to allow All Star to charge borrowers

        higher prices for title and settlement services than is possible in a competitive market and

        to exclude other title companies from the market for title and settlement services on

        residential mortgage loans, refinances, and reverse mortgages.

35.     To achieve these purposes, All Star and Participating Lenders conspire to and form the

        All Star Lender Cartel, enter agreements, and act in restraint of trade.

36.     To enforce the All Star Lender Cartel, All Star and Participating Lenders enter into the

        Price Fixing Agreement, conspiring and agreeing to fix the prices All Star charges

        Participating Lenders’ borrowers for title and settlement services on loans that are

        assigned and referred to All Star under the Kickback Agreement.

37.     In addition, All Star and Participating Lenders enter into the Minimum Fee Agreements,

        conspiring and agreeing to minimum prices to charge borrowers for title and settlement

        services on loans that are assigned and referred to All Star under the Kickback

        Agreement.

38.     The Price Fixing and Minimum Fee Agreements are enforced by the Refusal to Deal

        Agreement – an agreement that the Participating Lender refuses to deal with any other

        title and settlement services company on those loans generated by the kickbacks, such

        that all loans generated by the Kickback Agreement are referred to All Star and are

        subject to the Price Fixing and Minimum Fee Agreements.

39.     The prices All Star and the Participating Lenders fix under the Price Fixing and

        Minimum Fee Agreements are supracompetitive and higher than the prices that



                                                  9
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 10 of 134 PAGEID #: 10




      borrowers would otherwise be charged for title and settlement services in a competitive

      market and without the Cartel Agreements.

40.   An additional purpose of the All Star Lender Cartel formed by All Star and Participating

      Lenders under the Kickback and Cartel Agreements is to exclude All Star’s competitors

      from the market for title and settlement services on residential mortgage loans,

      refinances, and reverse mortgages, and to deprive borrowers of their choice of title and

      settlement service provider on loans generated by the All Star-funded kickbacks.

41.   Participating Lenders benefit from the Cartel Agreements and the All Star Scheme in the

      following ways: (i) the supracompetitive pricing is used to fund the illegal kickbacks,

      which Participating Lenders use to solicit borrowers, generate residential mortgage loans,

      and earn substantial interest and commissions, and (ii) the costs for title and settlement

      service fees are financed into the loan and paid for by borrowers from loan proceeds such

      that the Participating Lender earns interest and other fees from the supracompetitive

      pricing.

      C.     All Star and the Participating Lenders Use the U.S. Mail and Interstate
             Wires to Identify and Lure Borrowers into the All Star Scheme.

42.   All Star and Participating Lenders engage in the All Star Scheme to defraud borrowers

      into paying supracompetitive prices for title and settlement services and to thereby fund

      and continue the kickbacks All Star is paying Participating Lenders.

43.   In service of these intentions, Participating Lenders and All Star use the kickback

      payments to lure borrowers into the All Star Scheme, and in turn use the interstate mails

      and wires to identify, solicit, and lure borrowers into the All Star Scheme.

44.   Potential borrowers are identified by the third party marketing companies through which

      All Star and Participating Lenders are laundering the kickbacks. Many of these third

                                               10
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 11 of 134 PAGEID #: 11




      party marketing companies specialize in identifying and soliciting potential borrowers,

      and compiling and selling borrower data and marketing “leads lists.”

45.   Participating Lenders use these lists to solicit borrowers, often through printed direct mail

      pieces such as postcards, letters, “SNAP packs” (mailers with perforated edges the

      recipient rips or “snaps” open), and other printed materials, which encourage borrowers

      to contact the Participating Lender to apply for a residential mortgage loan, refinance or

      reverse mortgage.

46.   All Star requires, and Participating Lenders agree, to include false representations in the

      Participating Lender’s direct mail borrower solicitations, stating that a potential borrower

      would save “30-40% on title fees” by using All Star.           The purpose of these false

      representations is to: (i) prevent a borrower from trying to use a different title and

      settlement services company for the loan; (ii) conceal the fixed, supracompetitive pricing

      resulting from the All Star Scheme; and (iii) create the false representation that the prices

      charged to the borrower for title and settlement services would be lower than the prices

      charged by All Star competitors.

47.   Participating Lenders and All Star, by and through third party marketing companies,

      cause borrower data and “leads lists” to be merged onto these direct mail solicitations,

      and Participating Lenders, by and through the third party marketing companies, cause

      these fraudulent solicitations to be sent through the interstate U.S. mails, in violation of

      18 U.S.C. § 1341.

48.   All Star and Participating Lenders also obtain from third party marketing companies

      borrower data and “leads lists” to solicit borrowers over the telephone, and Participating

      Lenders use interstate wires to make these telemarketing calls to potential borrowers, in



                                               11
      Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 12 of 134 PAGEID #: 12




         violation of 18 U.S.C. § 1343. Plaintiffs believe, and therefore aver, that All Star

         requires, and Participating Lenders agree, to make false representations to borrowers in

         these telephone solicitations similar to the false representations that All Star and

         Participating Lenders agree to include in direct mail solicitations.

49.      Participating Lenders also receive “live transfer” leads wherein a borrower calls a

         centralized call center, and then is transferred by the call center “live” to the Participating

         Lender. The third marketing company delivering the live transfer leads transmits the

         “live transfer” over interstate wires, and the Participating Lender receives the live transfer

         calls over interstate wires, in violation of 18 U.S.C. § 1343.

50.      According to All Star’s records, these borrower solicitation techniques lured thousands of

         borrowers into the All Star Scheme.

51.      All Star and Participating Lenders also administer the Kickback and Cartel Agreements

         over interstate wires, negotiating, agreeing to, and enforcing the fixed prices and refusal

         to deal by and through communications over interstate wires.

52.      All Star and Participating Lenders also choose to use interstate mails and wires to

         transmit, receive, and accept illegal kickback payments, as well as to transmit, receive,

         and accept the sham invoices and payment records that conceal the Kickback and Cartel

         Agreements.

53.      The activities of the All Star Scheme affect interstate commerce across more than 40

         states.

II.      By 2011, Emery and All Star Form an Association in Fact Enterprise and Emery
         Begins Participating in the All Star Scheme.




                                                   12
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 13 of 134 PAGEID #: 13




54.   By at least 2011, Emery, by and through its branch managers, loan officers and other

      employees, agrees to accept and receive kickbacks paid by All Star in exchange for the

      assignment and referral of Emery loans to All Star for title and settlement services.

55.   Over a period of two and a half years, All Star pays, and Emery receives and accepts,

      over 100 kickbacks totaling over $300,000.00 that are laundered by and through third

      party marketing companies.

56.   At all relevant times, the Emery branch managers and loan officers participating in the

      All Star Scheme are licensed mortgage brokers and/or authorized loan officers, and at all

      relevant times were acting within the scope of the business relationship and their

      employment on behalf of Emery, specifically seeking borrowers and originating and

      securing loans for residential mortgages through Emery and/or brokering such loans

      through Emery to other lenders with whom Emery authorized, referring Emery borrowers

      to title companies, and working with title companies to close these loans. All activities,

      including any interaction with All Star, were for the benefit of Emery.

57.   As detailed below, Emery participates in the All Star Scheme by and through at least

      eleven different Emery branches.

      A.     Emery Participates in the All Star Scheme By and Through the Emery White
             Marsh Branch.

58.   In or about August 2011, Emery opens an Emery branch at 7929 Honeygo Boulevard in

      White Marsh, Maryland 21236 (the “Emery White Marsh Branch”).

59.   As described in more detail below, beginning shortly after the Emery White Marsh

      Branch opens and continuing through at least January 2014, and, on information and

      belief, longer, Emery receives and accepts over $50,000 in kickbacks from All Star for

      Emery loans assigned and referred to All Star from the Emery White Marsh Branch

                                               13
    Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 14 of 134 PAGEID #: 14




       pursuant to the Kickback Agreement.1          During the same time period, Emery charges

       supracompetitive prices for title and settlement services in performance of the Cartel

       Agreements. These two components of the All Star Scheme are intertwined – in order to

       pay for the kickbacks under the Kickback Agreement, Emery and All Star agree to charge

       supracompetitive prices, passing the increased cost along to the borrowers.

              1.      In 2011, Emery Receives and Accepts Close to $1,000 in Kickbacks
                      from All Star for Loans Assigned and Referred to All Star from the
                      Emery White Marsh Branch.

60.    On or about October 27, 2011, All Star pays a $154.50 kickback to Emery laundered by

       and through Lendanear Data & Direct Mail Services (“Lendanear”), a Tennessee-based

       data and direct mail marketing company. Exhibit (“Ex.”) 2-1 (sham invoice), Ex. 2-3

       (payment record). The sham invoice refers to Craig Dowling (“Dowling”), a loan officer

       employed by Emery at the Emery White Marsh Branch.

61.    The sham invoice identifies that Emery receives borrower credit data for borrowers in all

       states in which All Star is licensed. Plaintiffs believe and therefore aver that the borrower

       credit data was transmitted to Emery over interstate wires, originating with Lendanear in

       Tennessee and transmitted to, and received by Emery, in the Emery White Marsh Branch

       in Maryland. Later, Emery causes this data to be merged into and onto fraudulent direct

       mail pieces, described below, that Emery causes to be placed in the interstate mails in

       furtherance of the All Star Scheme.



1
  All of the sham invoice and payment records associated with the kickbacks on Emery loans
assigned and referred from the Emery White Marsh Branch are collected in Exhibit 2 in
chronological order. For ease of reference, page numbers have been placed on each page of
Exhibit 2 and will be referenced in the following format: Ex. No. - Page No. For example, Ex.
2-10 designates a document in Exhibit 2 beginning at page 10. The page numbers have been
added and do not appear in the original documents.


                                                14
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 15 of 134 PAGEID #: 15




62.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Lendanear, in Tennessee.

63.   That same day, All Star pays a $685.69 kickback to Emery laundered by and through

      Influence Direct (“Influence Direct”), a Tennessee-based direct mail marketing company.

      Ex. 2-4 (sham invoice), Ex. 2-5 (payment record).

64.   The sham invoice, which again references Emery’s loan officer Dowling, identifies that

      Influence Direct prints and mails solicitations to potential borrowers. Based on the

      postage charged on the sham invoice, Plaintiffs believe, and therefore aver, that these

      Emery solicitations are sent by U.S. Mail and most, if not all, are delivered interstate; that

      is, the Emery solicitations are placed in the mail in one state – Tennessee – and delivered

      to potential borrowers in other states.

65.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Influence Direct, in Tennessee.

66.   The next month, on or about November 29, 2011, All Star pays a $154.50 kickback to

      Emery laundered by and through Lendanear. Ex. 2-6 (sham invoice), Ex. 2-7 (payment

      record).

67.   The sham invoice references Emery’s loan officer Dowling and identifies that Emery

      receives borrower credit data for borrowers in twelve states. Plaintiffs believe and

      therefore aver that the borrower credit data was transmitted to Emery over interstate



                                                15
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 16 of 134 PAGEID #: 16




      wires, originating with Lendanear in Tennessee and transmitted to, and received by

      Emery, in the Emery White Marsh Branch in Maryland.

68.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Lendanear, in Tennessee.

             2.      In the First Quarter of 2012, Emery Quadruples the Amount It
                     Receives and Accepts from All Star for Loans Assigned and Referred
                     from the Emery White Marsh Branch, Taking in More Than $4,000
                     in Kickbacks in Three Months

69.   A month and a half later, on or about January 12, 2012, All Star pays a $1,417.62

      kickback to Emery laundered by and through Influence Direct. Ex. 2-8 (sham invoice),

      Ex. 2-9 (payment record).

70.   The sham invoice again refers to Emery’s loan officer Dowling and identifies that

      Influence Direct prints and mails solicitations to potential borrowers. Based on the

      postage charged on the sham invoice, Plaintiffs believe, and therefore aver, that these

      Emery solicitations are sent by U.S. Mail and most, if not all, are delivered interstate; that

      is, the Emery solicitations are placed in the mail in one state – Tennessee – and delivered

      to potential borrowers in other states.

71.   All Star also chooses to transmit the kickback payment over interstate wires, with All

      Star emailing and/or faxing the kickback payment, in the form of a credit card

      authorization, to Emery over interstate wires, with the payment originating from All Star

      in Maryland, and Emery receiving the payment, by and through Influence Direct, in

      Tennessee.




                                                16
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 17 of 134 PAGEID #: 17




72.   One month later, on or about February 8, 2012, All Star pays a $167.44 kickback to

      Emery laundered by and through Lendanear. Ex. 2-10 (sham invoice), Ex. 2-11 (payment

      record).

73.   The sham invoice references Emery’s loan officer Dowling and identifies that Emery

      receives borrower credit data for borrowers across multiple states. Plaintiffs believe and

      therefore aver that the borrower credit data was transmitted to Emery over interstate

      wires, originating with Lendanear in Tennessee and transmitted to, and received by

      Emery, in the Emery White Marsh Branch in Maryland. Later, Emery causes the credit

      data to be merged into and on fraudulent borrower solicitations, described below, and to

      be placed in the interstate U.S. Mail in furtherance of the All Star Scheme.

74.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Lendanear, in Tennessee.

75.   That same day, All Star pays a $1,345.50 kickback to Emery laundered by and through

      Influence Direct. Ex. 2-12 (sham invoice), Ex. 2-13 (payment record).

76.   Emery causes Influence Direct to print and mail solicitations to potential borrowers.

      Based on the postage charged on the sham invoice, Plaintiffs believe, and therefore aver,

      that these Emery solicitations are sent by U.S. Mail and most, if not all, are delivered

      interstate; that is, the Emery solicitations are placed in the mail in one state – Tennessee –

      and delivered to potential borrowers in other states.

77.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,



                                               17
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 18 of 134 PAGEID #: 18




      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Influence Direct, in Tennessee.

78.   Less than a month later, on or about February 28, 2012, All Star pays a $1,371.38

      kickback to Emery laundered by and through Influence Direct. Ex. 2-14 (sham invoice),

      Ex. 2-15 (payment record).

79.   The sham invoice, which again references Emery’s loan officer Dowling, identifies that

      Influence Direct prints and mails solicitations to potential borrowers. Based on the

      postage charged on the sham invoice, Plaintiffs believe, and therefore aver, that these

      Emery solicitations are sent by U.S. Mail and most, if not all, are delivered interstate; that

      is, the Emery solicitations are placed in the mail in one state – Tennessee – and delivered

      to potential borrowers in other states.

80.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Influence Direct, in Tennessee.

             3.      In the Second Quarter of 2012, Emery Doubles its First Quarter Take,
                     Receiving and Accepting More than $8,000 in Kickbacks for Loans
                     Assigned and Referred by the Emery White Marsh Branch

81.   On April 2, 2012, All Star pays a $334.75 kickback to Emery laundered by and through

      Lendanear. Ex. 2-16 (sham invoice), Ex. 2-17 (payment record).

82.   The sham invoice refers to Dowling, and identifies that Emery receives borrower credit

      data for borrowers in nine states. Plaintiffs believe and therefore aver that the borrower

      credit data was transmitted to Emery over interstate wires, originating with Lendanear in

      Tennessee and transmitted to, and received by Emery, in the Emery White Marsh Branch



                                                18
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 19 of 134 PAGEID #: 19




      in Maryland. Later, Emery causes the credit data to be merged into and on fraudulent

      borrower solicitations, described below, and to be placed in the interstate U.S. mail in

      furtherance of the All Star Scheme.

83.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Lendanear, in Tennessee.

84.   Two days later, on or about April 4, 2012, All Star pays a $1,371.38 kickback to Emery

      laundered by and through Influence Direct. Ex. 2-18 (sham invoice), Ex. 2-19 (payment

      record.

85.   The sham identifies that Influence Direct prints and mails solicitations to potential

      borrowers. Based on the postage charged on the sham invoice, Plaintiffs believe, and

      therefore aver, that these Emery solicitations are sent by U.S. Mail and most, if not all,

      are delivered interstate; that is, the Emery solicitations are placed in the mail in one state

      – Tennessee – and delivered to potential borrowers in other states.

86.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Influence Direct, in Tennessee.

87.   One month later, on or about May 2, 2012, All Star pays a $334.75 kickback to Emery

      laundered by and through Lendanear. Ex. 2-20 (sham invoice), Ex. 2-22 (payment

      record).




                                               19
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 20 of 134 PAGEID #: 20




88.   The sham invoice references Emery’s loan officer Dowling and identifies that Emery

      receives borrower credit data for borrowers in all states except AR, AZ, HI, NV, OK, TX,

      and WY.      Plaintiffs believe and therefore aver that the borrower credit data was

      transmitted to Emery over interstate wires, originating with Lendanear in Tennessee and

      transmitted to, and received by Emery, in the Emery White Marsh Branch in Maryland.

      Later, Emery causes the credit data to merged into and on fraudulent borrower

      solicitations, described below, and placed in the U.S. Mail in furtherance of the All Star

      Scheme.

89.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Lendanear, in Tennessee.

90.   On or about that same day, All Star pays a $1,423.13 kickback to Emery laundered by

      and through Influence Direct. Ex. 2-23 (sham invoice), Ex. 2-24 (payment record).

91.   The sham invoice identifies that Influence Direct prints and mails solicitations to

      potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

      believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

      if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

      one state – Tennessee – and delivered to potential borrowers in other states.

92.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Influence Direct, in Tennessee.



                                                20
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 21 of 134 PAGEID #: 21




93.   Two weeks later, on or about May 16, 2012, All Star pays a $1,423.13 kickback to Emery

      laundered by and through Influence Direct. Ex. 2-25 (sham invoice), Ex. 2-26 (payment

      record).

94.   The sham invoice, again references Dowling, and identifies that Influence Direct prints

      and mails solicitations to potential borrowers. Based on the postage charged on the sham

      invoice, Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by

      U.S. Mail and most, if not all, are delivered interstate; that is, the Emery solicitations are

      placed in the mail in one state – Tennessee – and delivered to potential borrowers in other

      states.

95.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Influence Direct, in Tennessee.

96.   The sham invoice identifies that Influence Direct prints and mails solicitations to

      potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

      believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

      if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

      one state – Tennessee – and delivered to potential borrowers in other states.

97.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

      emailing and/or faxing the kickback payment, in the form of a credit card authorization,

      to Emery over interstate wires, with the payment originating from All Star in Maryland,

      and Emery receiving the payment, by and through Influence Direct, in Tennessee.




                                                21
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 22 of 134 PAGEID #: 22




98.    Less than a month later, on or about June 12, 2012, All Star pays a $1,345.50 kickback to

       Emery laundered by and through Influence Direct. Ex. 2-27 (sham invoice), Ex. 2-28

       (payment record). The sham invoice refers to Bryan McCrea (“McCrea”), a licensed

       mortgage loan officer and team manager employed by Emery at the Emery White Marsh

       Branch.

99.    The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

100.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

101.   The next day, on or about June 13, 2012, All Star pays a $588.90 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-29 (sham invoice), Ex. 2-30 (payment

       record. The sham invoice refers to James Ventura (“Ventura”), a loan officer employed

       by Emery at the Emery White Marsh Branch.

102.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.



                                                 22
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 23 of 134 PAGEID #: 23




103.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

104.   One week later, on or about June 20, 2012, All Star pays a $1,345.50 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-31 (sham invoice), Ex. 2-32 (payment

       record).

105.   The sham invoice, which again references Emery White Marsh Branch team manager and

       loan officer McCrea, identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

106.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

              4.      In the Third Quarter of 2012, Emery Increases its Take Yet Again,
                      Receiving and Accepting More Than $12,000 in Kickbacks on Loans
                      Assigned and Referred from the Emery White Marsh Branch

107.   Two weeks later, on or about July 3, 2012, All Star pays a $1,345.50 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-33 (sham invoice), Ex. 2-34 (payment

       record).




                                                 23
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 24 of 134 PAGEID #: 24




108.   The sham invoice again refers to Emery White Marsh Branch team manager McCrea, and

       identifies that Influence Direct prints and mails solicitations to potential borrowers.

       Based on the postage charged on the sham invoice, Plaintiffs believe, and therefore aver,

       that these Emery solicitations are sent by U.S. Mail and most, if not all, are delivered

       interstate; that is, the Emery solicitations are placed in the mail in one state – Tennessee –

       and delivered to potential borrowers in other states.

109.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

110.   That same day, All Star pays a $570.08 kickback to Emery laundered by and through

       Influence Direct. Ex. 2-35 (sham split invoice), Ex. 2-36 (payment record).

111.   The sham invoice references Emery’s loan officer Ventura, and identifies that Influence

       Direct prints and mails solicitations to potential borrowers. Based on the postage charged

       on the sham invoice, Plaintiffs believe, and therefore aver, that these Emery solicitations

       are sent by U.S. Mail and most, if not all, are delivered interstate; that is, the Emery

       solicitations are placed in the mail in one state – Tennessee – and delivered to potential

       borrowers in other states.

112.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.




                                                24
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 25 of 134 PAGEID #: 25




113.   One week later, on or about July 11, 2012, All Star pays a $334.75 kickback to Emery

       laundered by and through Lendanear. Ex. 2-37 (sham invoice), Ex. 2-39 (payment

       record).

114.   The sham invoice again references Emery’s loan officer Dowling and identifies that

       Emery receives borrower credit data for borrowers across six states. Plaintiffs believe

       and therefore aver that the borrower credit data was transmitted to Emery over interstate

       wires, originating with Lendanear in Tennessee and transmitted to, and received by

       Emery, in the Emery White Marsh Branch in Maryland. Later, Emery causes this credit

       data to be merged into and on fraudulent borrower solicitations, described below, and be

       placed in the interstate U.S. Mails in furtherance of the All Star Scheme.

115.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

116.   On or about that same day, All Star pays a $1,423.13 kickback to Emery laundered by

       and through Influence Direct. Ex. 2-40 (sham split invoice), Ex. 2-41 (payment record).

117.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

118.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,



                                                 25
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 26 of 134 PAGEID #: 26




       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

119.   On or about that same day, All Star pays a $1,345.50 kickback to Emery laundered by

       and through Influence Direct. Ex. 2-42 (sham split invoice), Ex. 2-43 (payment record).

120.   The sham invoice references Emery White Marsh Branch team manager and loan officer

       McCrea, and identifies that Influence Direct prints and mails solicitations to potential

       borrowers. Based on the postage charged on the sham invoice, Plaintiffs believe, and

       therefore aver, that these Emery solicitations are sent by U.S. Mail and most, if not all,

       are delivered interstate; that is, the Emery solicitations are placed in the mail in one

       state – Tennessee – and delivered to potential borrowers in other states.

121.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

122.   All Star also pays a $595.79 kickback that day to Emery laundered by and through

       Influence Direct. Ex. 2-44 (sham split invoice), Ex. 2-45 (payment record). .

123.   The sham invoice refers to Ventura, and identifies that Influence Direct prints and mails

       solicitations to potential borrowers. Based on the postage charged on the sham invoice,

       Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail

       and most, if not all, are delivered interstate; that is, the Emery solicitations are placed in

       the mail in one state – Tennessee – and delivered to potential borrowers in other states.

124.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,



                                                26
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 27 of 134 PAGEID #: 27




       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

125.   One week later, on or about July 18, 2012, All Star pays a $563.93 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-46 (sham split invoice), Ex. 2-47

       (payment record).

126.   The sham invoice references Emery’s loan officer Ventura, and identifies that Influence

       Direct prints and mails solicitations to potential borrowers. Based on the postage charged

       on the sham invoice, Plaintiffs believe, and therefore aver, that these Emery solicitations

       are sent by U.S. Mail and most, if not all, are delivered interstate; that is, the Emery

       solicitations are placed in the mail in one state – Tennessee – and delivered to potential

       borrowers in other states.

127.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

128.   Approximately a week and a half later, on or about August 1, 2012, All Star pays a

       $618.15 kickback to Emery laundered by and through Influence Direct. Ex. 2-48 (sham

       split invoice), Ex. 2-49 (payment record).

129.   The sham invoice again refers to Ventura, and identifies that Influence Direct prints and

       mails solicitations to potential borrowers. Based on the postage charged on the sham

       invoice, Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by

       U.S. Mail and most, if not all, are delivered interstate; that is, the Emery solicitations are




                                                27
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 28 of 134 PAGEID #: 28




       placed in the mail in one state – Tennessee – and delivered to potential borrowers in other

       states.

130.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

131.   A week and a half after, on or about August 14, 2012, All Star pays a $334.75 kickback

       to Emery laundered by and through Lendanear. Ex. 2-50 (sham invoice), Ex. 2-52

       (payment record).

132.   The sham invoice references Emery’s loan officer Dowling and identifies that Emery

       receives borrower credit data for borrowers in seven states.        Plaintiffs believe and

       therefore aver that the borrower credit data was transmitted to Emery over interstate

       wires, originating with Lendanear in Tennessee and transmitted to, and received by

       Emery, in the Emery White Marsh Branch in Maryland. Later, Emery causes the credit

       data to be merged into and on fraudulent borrower solicitations, described below, and

       placed in the interstate U.S. Mails in furtherance of the All Star Scheme.

133.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

134.   On or about that same day, All Star pays a $1,397.25 kickback to Emery laundered by

       and through Influence Direct. Ex. 2-53 (sham split invoice), Ex. 2-54 (payment record).




                                               28
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 29 of 134 PAGEID #: 29




135.   The sham invoice again references Dowling, and identifies that Influence Direct prints

       and mails solicitations to potential borrowers. Based on the postage charged on the sham

       invoice, Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by

       U.S. Mail and most, if not all, are delivered interstate; that is, the Emery solicitations are

       placed in the mail in one state – Tennessee – and delivered to potential borrowers in other

       states.

136.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

137.   Three weeks later, on or about September 5, 2012, All Star pays a $558.90 kickback to

       Emery laundered by and through Influence Direct. Ex. 2-55 (sham split invoice), Ex. 2-

       56 (payment record).

138.   The sham invoice references Emery’s loan officer Ventura, and identifies that Influence

       Direct prints and mails solicitations to potential borrowers. Based on the postage charged

       on the sham invoice, Plaintiffs believe, and therefore aver, that these Emery solicitations

       are sent by U.S. Mail and most, if not all, are delivered interstate; that is, the Emery

       solicitations are placed in the mail in one state – Tennessee – and delivered to potential

       borrowers in other states.

139.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.



                                                29
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 30 of 134 PAGEID #: 30




140.   The next week, on or about September 12, 2012, All Star pays another $581.26 kickback

       to Emery laundered by and through Influence Direct. Ex. 2-57 (sham split invoice), Ex.

       2-58 (payment record).

141.   The sham invoice again refers to Ventura, and identifies that Influence Direct prints and

       mails solicitations to potential borrowers. Based on the postage charged on the sham

       invoice, Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by

       U.S. Mail and most, if not all, are delivered interstate; that is, the Emery solicitations are

       placed in the mail in one state – Tennessee – and delivered to potential borrowers in other

       states.

142.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

143.   The week after, on or about September 19, 2012, All Star pays a $1,081.58 kickback to

       Emery laundered by and through Influence Direct. Ex. 2-59 (sham split invoice), Ex. 2-

       60 (payment record).

144.   Again, the sham invoice refers to Ventura, and identifies that Influence Direct prints and

       mails solicitations to potential borrowers. Based on the postage charged on the sham

       invoice, Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by

       U.S. Mail and most, if not all, are delivered interstate; that is, the Emery solicitations are

       placed in the mail in one state – Tennessee – and delivered to potential borrowers in other

       states.




                                                30
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 31 of 134 PAGEID #: 31




145.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

146.   The next week, on or about September 26, 2012, All Star pays a $633.23 kickback to

       Emery laundered by and through Influence Direct. Ex. 2-61, (sham split invoice), Ex. 2-

       63 (payment record).

147.   The sham invoice refers to Ventura, and identifies that Influence Direct prints and mails

       solicitations to potential borrowers. Based on the postage charged on the sham invoice,

       Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail

       and most, if not all, are delivered interstate; that is, the Emery solicitations are placed in

       the mail in one state – Tennessee – and delivered to potential borrowers in other states.

148.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

149.   On or about the same day, All Star pays a $334.75 kickback to Emery laundered by and

       through Lendanear. Ex. 2-64 (sham invoice), Ex. 2-66 (payment record).

150.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       across fourteen states. Plaintiffs believe and therefore aver that the borrower credit data

       was transmitted to Emery over interstate wires, originating with Lendanear in Tennessee

       and transmitted to, and received by Emery, in the Emery White Marsh Branch in

       Maryland. Later, Emery causes the credit data to merged into and on fraudulent borrower



                                                31
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 32 of 134 PAGEID #: 32




       solicitations, described below, and placed in the interstate U.S. Mails in furtherance of

       the All Star Scheme.

151.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

152.   On or about that same day, All Star pays another $1,397.25 kickback to Emery laundered

       by and through Influence Direct. Ex. 2-67 (sham split invoice), Ex. 2-68 (payment

       record).

153.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

154.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

              5.      In the Fourth Quarter of 2012, Emery Receives and Accepts More
                      than $7,000 of Kickbacks on Loans Assigned and Referred from the
                      Emery White Marsh Branch, Including $3,000 in Untraceable Gift
                      Cards.

155.   Three weeks later, on or about October 17, 2012, All Star pays a $572.87 kickback to

       Emery laundered by and through Influence Direct. Ex. 2-69 (sham split invoice), Ex. 2-

       70 (payment record).

                                                 32
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 33 of 134 PAGEID #: 33




156.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

157.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

158.   The next week, on or about October 24, 2012, All Star pays a $690.80 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-71 (sham split invoice), Ex. 2-72

       (payment record).

159.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

160.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

161.   Two weeks later, on or about November 7, 2012, All Star pays a $584.00 kickback to

       Emery laundered by and through Best Rate Referrals (“Best Rate”), a Nevada-based



                                                 33
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 34 of 134 PAGEID #: 34




       direct mail marketing company.        Ex. 2-73 (sham split invoice), Ex. 2-75 (payment

       record).

162.   The sham invoice identifies that Best Rate processes, prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Nevada – and delivered to potential borrowers in other states.

163.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Best Rate, in Nevada.

164.   On or about the same day, All Star pays a $334.75 kickback to Emery laundered by and

       through Lendanear. Ex. 2-76 (sham invoice), Ex. 2-78 (payment record).

165.   The sham invoice identifies that Emery receives borrower credit data for borrowers in ten

       states. Plaintiffs believe and therefore aver that the borrower credit data was transmitted

       to Emery over interstate wires, originating with Lendanear in Tennessee and transmitted

       to, and received by Emery, in the Emery White Marsh Branch in Maryland. Later,

       Emery causes the credit data to be merged into and on fraudulent borrower solicitations,

       described below, and placed in the U.S. Mails in furtherance of the All Star Scheme.

166.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.



                                                 34
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 35 of 134 PAGEID #: 35




167.   The next week, on or about November 12, 2012, All Star pays another $1,397.25

       kickback to Emery laundered by and through Influence Direct. Ex. 2-79 (sham split

       invoice), Ex. 2-80 (payment record).

168.   The sham invoice refers to Dowling, and identifies that Influence Direct prints and mails

       solicitations to potential borrowers. Based on the postage charged on the sham invoice,

       Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail

       and most, if not all, are delivered interstate; that is, the Emery solicitations are placed in

       the mail in one state – Tennessee – and delivered to potential borrowers in other states.

169.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

170.   One week later, on or about November 19, 2012, All Star pays a $584.00 kickback to

       Emery laundered by and through Best Rate. Ex. 2-81 (sham split invoice), Ex. 2-83

       (payment record).

171.   The sham invoice identifies that Best Rate processes, prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Nevada – and delivered to potential borrowers in other states.

172.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,




                                                 35
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 36 of 134 PAGEID #: 36




       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Best Rate, in Nevada.

173.   The Emery White Marsh Branch in fact refers Emery loans to All Star for title and

       settlement services in performance of the Kickback and Cartel Agreements and pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme.

       See Oct. 10, 2012 and Dec. 5, 2012 e-mails, attached as Exhibits 8 and 9.

174.   The next month, in December 2012, All Star pays a kickback to Emery laundered through

       over $3,000 in gift cards. The December 2012 All Star employee expense sheet refers to

       Emery White Marsh Branch team manager McCrea, as well as Brandon Hill and Steve

       Oh, two other loan officers employed by Emery at the Emery White Marsh Branch. Ex.

       2-84 (expense sheet), Ex. 2-85 (payment record).

              6.      The Kickbacks Continue in 2013, with Emery Receiving and
                      Accepting More than $5,000 in Kickbacks for Loans Assigned and
                      Referred by the Emery White Marsh Branch in the First Quarter of
                      2013.

175.   One month later, on or about January 15, 2013, All Star pays a $654.00 kickback to

       Emery laundered by and through Best Rate. Ex. 2-86 (sham split invoice), Ex. 2-88

       (payment record).

176.   The sham invoice identifies that Best Rate processes, prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Nevada – and delivered to potential borrowers in other states.

177.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

                                                 36
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 37 of 134 PAGEID #: 37




       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Best Rate, in Nevada.

178.   A week later, on or about January 22, 2013, All Star pays a $334.75 kickback to Emery

       laundered by and through Lendanear. Ex. 2-89 (sham invoice), Ex. 2-90 (payment

       record).

179.   The sham invoice identifies that Emery receives borrower credit data for borrowers in

       twelve states. Plaintiffs believe and therefore aver that the borrower credit data was

       transmitted to Emery over interstate wires, originating with Lendanear in Tennessee and

       transmitted to, and received by Emery, in the Emery White Marsh Branch in Maryland.

       Later, Emery causes the credit data to be merged into and on fraudulent borrower

       solicitations, described below, and placed in the interstate U.S. Mails in furtherance of

       the All Star Scheme.

180.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

181.   The next day, on or about January 23, 2012, All Star pays a $1,423.13 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-91 (sham split invoice), Ex. 2-92

       (payment record).

182.   The sham invoice, which again references Emery’s loan officer Dowling, identifies that

       Influence Direct prints and mails solicitations to potential borrowers. Based on the

       postage charged on the sham invoice, Plaintiffs believe, and therefore aver, that these

       Emery solicitations are sent by U.S. Mail and most, if not all, are delivered interstate; that



                                                37
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 38 of 134 PAGEID #: 38




       is, the Emery solicitations are placed in the mail in one state – Tennessee – and delivered

       to potential borrowers in other states.

183.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

184.   A week and a half after, on or about February 5, 2013, All Star pays a $666.20 kickback

       to Emery laundered by and through Best Rate. Ex. 2-93 (sham split invoice), Ex. 2-95

       (payment record).

185.   The sham invoice identifies that Best Rate processes, prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Nevada – and delivered to potential borrowers in other states.

186.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Best Rate, in Nevada.

187.   Two and a half weeks later, on or about February 22, 2013, All Star pays a $334.75

       kickback to Emery laundered by and through Lendanear. Ex. 2-96 (sham invoice), Ex. 2-

       97 (payment record).

188.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in MD, CO, NC and OH. Plaintiffs believe and therefore aver that the borrower



                                                 38
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 39 of 134 PAGEID #: 39




       credit data was transmitted to Emery over interstate wires, originating with Lendanear in

       Tennessee and transmitted to, and received by Emery, in the Emery White Marsh Branch

       in Maryland. Later, Emery causes the credit data to be merged into and on fraudulent

       borrower solicitations, described below, and placed in the interstate U.S. Mails in

       furtherance of the All Star Scheme.

189.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

190.   A few days later, on or about February 26, 2013, All Star pays a $1,423.13 kickback to

       Emery laundered by and through Influence Direct. Ex. 2-98 (sham split invoice), Ex. 2-

       99 (payment record).

191.   The sham invoice refers to Dowling, and identifies that Influence Direct prints and mails

       solicitations to potential borrowers. Based on the postage charged on the sham invoice,

       Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail

       and most, if not all, are delivered interstate; that is, the Emery solicitations are placed in

       the mail in one state – Tennessee – and delivered to potential borrowers in other states.

192.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.




                                                39
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 40 of 134 PAGEID #: 40




193.   Less than one month later, on or about March 19, 2013, All Star pays a $853.88 kickback

       to Emery laundered by and through Influence Direct. Ex. 2-100 (sham split invoice), Ex.

       2-101 (payment record).

194.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

195.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

              7.      In the Second Quarter of 2013, Emery Receives and Accepts Almost
                      $10,000 in Kickbacks for Loans Assigned and Referred by the Emery
                      White Marsh Branch, Again Including Thousands in Untraceable Gift
                      Cards.

196.   A week later, on or about April 3, 2013, All Star pays a $607.96 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-102 (sham split invoice), Ex. 2-103

       (payment record).

197.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.




                                                 40
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 41 of 134 PAGEID #: 41




198.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

199.   A few days later, on or about April 9, 2013, All Star pays a $334.75 kickback to Emery

       laundered by and through Lendanear. Ex. 2-104 (sham invoice), Ex. 2-105 (payment

       record).

200.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in CO, GA, OH, NC, SC, PA, TN, and VA. Plaintiffs believe and therefore aver

       that the borrower credit data was transmitted to Emery over interstate wires, originating

       with Lendanear in Tennessee and transmitted to, and received by Emery, in the Emery

       White Marsh Branch in Maryland. Later, Emery causes the credit data to be merged into

       and on fraudulent borrower solicitations, described below, and placed in the interstate

       U.S. Mails in furtherance of the All Star Scheme.

201.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

202.   The next day, on or about April 10, 2013, All Star pays a $1,449.00 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-106 (sham split invoice), Ex. 2-107

       (payment record).

203.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.   Based on the postage charged on the sham invoice, Plaintiffs



                                              41
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 42 of 134 PAGEID #: 42




       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

204.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

205.   A few days later, on or about April 17, 2013, All Star pays another kickback to Emery

       laundered through over $2,000 in gift cards. The April 2013 All Star employee expense

       sheet refers to Emery White Marsh Branch team manager McCrea and Emery loan

       officer Brandon Hill. Ex. 2-108 (expense sheet), Ex. 2-109 (payment record).

206.   The next week, on or about April 23, 2013, All Star pays a $837.37 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-111 (sham split invoice), Ex. 2-112

       (payment record).

207.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

208.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.



                                                 42
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 43 of 134 PAGEID #: 43




209.   A week later, on or about April 30, 2013, All Star pays a $334.75 kickback to Emery

       laundered by and through Lendanear. Ex. 2-113 (sham invoice), Ex. 2-115 (payment

       record).

210.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in OR, MD, NJ, IL, and VA. Plaintiffs believe and therefore aver that the

       borrower credit data was transmitted to Emery over interstate wires, originating with

       Lendanear in Tennessee and transmitted to, and received by Emery, in the Emery White

       Marsh Branch in Maryland. Later, Emery causes the credit data to be merged into and on

       fraudulent borrower solicitations, described below, and placed in the interstate U.S. Mails

       in furtherance of the All Star Scheme.

211.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

212.   The next day, on or about May 1, 2013, All Star pays a $1,449.00 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-116 (sham split invoice), Ex. 2-117

       (payment record).

213.   The sham invoice refers to Dowling, and identifies that Influence Direct prints and mails

       solicitations to potential borrowers. Based on the postage charged on the sham invoice,

       Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail

       and most, if not all, are delivered interstate; that is, the Emery solicitations are placed in

       the mail in one state – Tennessee – and delivered to potential borrowers in other states.




                                                43
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 44 of 134 PAGEID #: 44




214.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

215.   On or about the same day, All Star pays a $775.39 kickback to Emery laundered by and

       through Influence Direct. Ex. 2-118 (sham split invoice), Ex. 2-119 (payment record).

216.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

217.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

218.   The next week, on or about May 7, 2013, All Star pays a $1,423.25 kickback to Emery

       laundered by and through Influence Direct. Ex. 2-120 (sham split invoice), Ex. 2-121

       (payment record).

219.   The sham invoice refers to Ventura, and identifies that Influence Direct prints and mails

       solicitations to potential borrowers. Based on the postage charged on the sham invoice,

       Plaintiffs believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail

       and most, if not all, are delivered interstate; that is, the Emery solicitations are placed in

       the mail in one state – Tennessee – and delivered to potential borrowers in other states.



                                                 44
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 45 of 134 PAGEID #: 45




220.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

              8.     In the Third Quarter of 2013, Emery Doubles the Amount of
                     Untraceable Gift Cards it Receives from All Star for Loans Assigned
                     and Referred from the Emery White Marsh Branch to Over $4,000.

221.   The next month, on or about June 19, 2013, All Star pays a kickback to Emery laundered

       through over $4,000 in gift cards. The June 2013 All Star employee expense sheet refers

       to Emery White Marsh Branch team manager McCrea and Emery loan officer Hill. Ex.

       2-122 (expense sheet), Ex. 2-124 (payment record).

222.   The following month, on or about July 19, 2013, All Star again pays another kickback to

       Emery laundered through over $4,000 in gift cards. The July 2013 All Star employee

       expense sheet refers to Emery White Marsh Branch team manager McCrea and Emery

       loan officer Hill. Ex. 2-125 (expense sheet), Ex. 2-126 (payment record).

              9.     During the Entire Time Emery is Receiving Kickbacks, Emery and
                     All Star Charge Borrowers Fixed and Supracompetitive Prices for
                     Title and Settlement Services in Performance of the Cartel
                     Agreements.

223.   Around the same time that Emery begins paying kickbacks to the Emery White Marsh

       Branch, in December 2011, All Star and Emery conspire and agree to fix prices for title

       and settlement services associated with Emery loans referred to All Star by the Emery

       White Marsh Branch at the increasing fee schedule: “$100-150k at $1,500; 151-200k at

       $1,600; 201-300k at $1,800; and $300k+ at $1,990”, inclusive of title insurance and

       application signing fees. See Dec. 8, 2011 e-mail between All Star and Brandon Hill

       (“Hill”), Emery White Marsh Branch loan processor manager and loan officer, attached

                                              45
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 46 of 134 PAGEID #: 46




       as Exhibit 3. This agreement is memorialized by All Star in its January 3, 2012 Fee

       Spreadsheet, attached as Exhibit 4.

224.   These fixed prices are approximately $50 to $890 more than All Star is charging other

       Participating Lenders for title and settlement services (“Kickback Overcharge”). This

       Kickback Overcharge is the minimum amount of actual damages incurred by Emery

       borrowers assigned and referred to All Star from the Emery White Marsh Branch in

       performance of the Kickback and Cartel Agreements and the pattern of racketeering

       activity All Star and Emery conduct in furtherance of the All Star Scheme during this

       time period.

225.   One purpose of the fixed and supracompetitive prices charged Emery borrowers under

       the Cartel Agreements is to fund the illegal kickbacks All Star is paying Emery under the

       Kickback Agreement, and for Emery to ensure to the kickbacks will continue.

226.   In April 2012, while Emery is receiving thousands in kickbacks, All Star and Emery

       conspire and agree to fix prices for title and settlement services associated with Emery

       loans referred to All Star by the Emery White Marsh Branch higher, keeping the same fee

       structure above for loans closed in licensed states, but including an additional $450 fee

       for loans closed in attorney states (specifically DE, GA, MA, SC, and VT) – that is, states

       where state law requires an attorney conduct the settlement or closing of a residential

       mortgage loan (“Attorney State Surcharge”). In addition, All Star and Emery conspire

       and agree to fix prices for loans closed in unlicensed states to $750.00 plus title insurance

       plus a $150 application signing fee. See Apr. 3, 2012 spreadsheet, attached as Exhibit 5.

227.   These fixed prices, including the Kickback Overcharge and Attorney State Surcharge, are

       approximately $100 to $940 more than the prices All Star has fixed with other



                                                46
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 47 of 134 PAGEID #: 47




       Participating Lenders. These amounts are the minimum amount of actual damages

       incurred by Emery borrowers assigned and referred to All Star from the Emery White

       Marsh Branch in performance of the Kickback and Cartel Agreements and the pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme

       during this time period.

228.   A few months later, by June 2012, and as kickback payments are ongoing, All Star and

       Emery again increase the fixed prices charged for title and settlement services associated

       with Emery loans referred to All Star by the Emery White Marsh Branch to to $2,000

       including title insurance, with the agreement that if title insurance is higher than $2,000

       that the fees would reflect the higher amount. In addition, All Star and Emery conspire

       and agree to fix prices for reverse mortgages to $3,000 including title insurance, with the

       agreement that if title insurance is higher than $3,000 that the fees would reflect the

       higher amount. All Star and Emery additionally agree to increase the Attorney State

       Surcharge by $200.

229.   All Star and Emery cause these fixed and supracompetitive prices to be programmed into

       “TitleHound”, software All Star uses to produce borrower loan documents. As a result,

       the fixed and supracompetitive prices are automatically inputted into borrower loans,

       thereby automatically performing the Cartel Agreements and concealing the Kickback

       and Cartel Agreements and the pattern of racketeering activity All Star and Emery

       conduct in furtherance of the All Star Scheme. See June 13, 2012 e-mail to TitleHound,

       attached as Exhibit 6.

230.   In addition, All Star and Emery conspire and agree to fix prices for title and settlement

       services associated with Emery loans to also include a $100 application signing fee



                                               47
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 48 of 134 PAGEID #: 48




       (“Application Signing Surcharge”). See June 26, 2012 Jason’s Fee Sheet, attached as

       Exhibit 7.

231.   These fixed prices for title and settlement services are approximately $150 to $950 more

       than All Star has fixed with other Participating Lenders. This Kickback Overcharge, plus

       any applicable Attorney State Surcharge and Application Signing Surcharge, is the

       minimum amount of actual damages incurred by Emery borrowers assigned and referred

       to All Star by the Emery White Marsh Branch in performance of the Kickback and Cartel

       Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme during this time period.

232.   The Emery White Marsh Branch and All Star agree to and perform the Kickback and

       Cartel Agreements through at least January 2014, and, on information and belief, longer.

       See Jan. 13, 2014 Title Fee Structure Chart, attached as Exhibit 10. All Star and Emery

       charge Emery borrowers the fixed and minimum prices under the Cartel Agreements on

       over 500 Emery loans assigned and referred from the Emery White Marsh Branch and

       secured by real property in 42 states and the District of Columbia.

       B.     Emery Participates in the All Star Scheme By and Through the Emery
              Forest Hill Branch.

233.   All Star additionally pays kickbacks to Emery by and through its branch located at 350

       Bynum Road, Forest Hill, Maryland 21050 (“Emery Forest Hill Branch”).

234.   As described in more detail below, beginning on or about August 15, 2012 and

       continuing through at least January 2014, and, on information and belief, longer, the

       Emery Forest Hill Branch receives and accepts over $40,000 in kickbacks from All Star




                                               48
    Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 49 of 134 PAGEID #: 49




       pursuant to the Kickback Agreement.2 During the same time period, Emery charges

       supracompetitive prices for title and settlement services in performance of the Cartel

       Agreements.

              1.      By the Third Quarter of 2012, Emery Receives and Accepts Almost
                      $7,000 in Kickbacks for Loans Assigned and Referred from the
                      Emery Forest Hill Branch.

235.   On or about August 15, 2012, All Star pays a $1,250.00 kickback to Emery that is

       laundered by and through Azevedo Solutions Group Inc. (“Azevedo”), a California based

       marketing company. Exhibit (“Ex.”) 11-1 (sham invoice), Ex. 11-2 (payment record).

       The sham invoice refers to Gary Becker (“Becker”), a loan officer employed by Emery at

       the Emery Forest Hill Branch.

236.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

237.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.




2
  All of the sham invoice and payment records associated with the kickbacks on Emery loans
assigned and referred from the Emery Forest Hill Branch are collected in Exhibit 11 in
chronological order. Page numbers have been added to each page of Exhibit 11 and are
referenced in the same “Ex. No. - Page No.” format.


                                                49
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 50 of 134 PAGEID #: 50




238.   Two weeks later, on or about August 29, 2012, All Star pays another $1,250.00 kickback

       to Emery that is laundered by and through Azevedo. Ex. 11-3 (sham invoice), Ex. 11-4

       (payment record). Again, the sham invoice refers to Emery loan officer Becker.

239.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

240.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

241.   One week later, on or about September 6, 2012, All Star pays a $1,500.00 kickback to

       Emery that is laundered by and through Azevedo. Ex. 11-5 (sham invoice and payment

       record). The sham invoice refers to Alexander Mavroulis (“Mavroulis”), a loan officer

       employed by Emery at the Emery Forest Hill Branch.

242.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

243.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,



                                                50
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 51 of 134 PAGEID #: 51




       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

244.   A week and a half later, on or about September 17, 2012, All Star pays a $1,250.00

       kickback to Emery that is laundered by and through Azevedo. Ex. 11-6 (sham invoice),

       Ex. 11-7 (payment record). The sham invoice refers to Emery loan officer Becker.

245.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

246.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

247.   Two days later, on or about September 19, 2012, All Star pays a $1,500.00 kickback to

       Emery that is laundered by and through Azevedo. Ex. 11-8 (sham invoice), Ex. 11-9

       (payment record). The sham invoice refers to Emery loan officer Mavroulis.

248.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.




                                                51
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 52 of 134 PAGEID #: 52




249.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

              2.      In the Fourth Quarter of 2012, Emery Increases its Take for Loans
                      Assigned and Referred from the Emery Forest Hill Branch, Receiving
                      Over $8,000 in Kickbacks.

250.   On or about October 1, 2012, All Star pays a $1,125.00 kickback to Emery that is

       laundered by and through Azevedo. Ex. 11-10 (sham invoice), Ex. 11-11 (payment

       record). The sham invoice refers to Emery loan officer Becker.

251.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

252.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

253.   Just over a week later, on or about October 10, 2012, All Star pays another $1,125.00

       kickback to Emery that is laundered by and through Azevedo. Ex. 11-12 (sham invoice),

       Ex. 11-13 (payment record).

254.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the



                                                52
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 53 of 134 PAGEID #: 53




       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

255.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

256.   Five days later, on or about October 15, 2012, All Star pays a $750.00 kickback to Emery

       that is laundered by and through Azevedo.          Ex. 11-14 (sham invoice), Ex. 11-15

       (payment record).

257.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

258.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

259.   A week and a half later, on or about October 24, 2012, All Star pays a $1,125.00

       kickback to Emery that is laundered by and through Azevedo. Ex. 11-16 (sham invoice),

       Ex. 11-17 (payment record).




                                                53
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 54 of 134 PAGEID #: 54




260.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

261.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

262.   The following week , on or about November 12, 2012, All Star pays a $2,250.00

       kickback to Emery that is laundered by and through Azevedo. Ex. 11-18 (sham invoice),

       Ex. 11-19 (payment record).

263.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

264.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.




                                                54
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 55 of 134 PAGEID #: 55




265.   Mavroulis tracks and submits regular ledgers to All Star of the Emery loans he in fact

       assigns and refers to All Star in furtherance of the Kickback and Cartel Agreements. See,

       e.g., e-mails between Jan. 26, 2012 through Mar. 5, 2013, attached as Exhibit 12.

266.   A week later, on or about November 20, 2012, All Star pays a $1,125.00 kickback to

       Emery that is laundered by and through Azevedo. Ex. 11-20 (sham invoice), Ex. 11-21

       (payment record).

267.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

268.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

269.   One month later, on or about December 19, 2012, All Star pays a $1,125.00 kickback to

       Emery that is laundered by and through Azevedo. Ex. 11-22 (sham invoice), Ex. 11-23

       (payment record). The sham invoice refers to Chris Pilcher (“Pilcher”), a loan officer

       employed by Emery at the Emery Forest Hill Branch.

270.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are




                                                55
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 56 of 134 PAGEID #: 56




       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

271.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

              3.      Emery Receives More Than $12,000 in Kickbacks in the First Quarter
                      of 2013 for Loans Assigned and Referred from the Emery Forest Hill
                      Branch.

272.   Starting early in 2013, on or about January 3, 2013, All Star pays a $1,125.00 kickback to

       Emery that is laundered by and through Azevedo. Ex. 11-24 (sham invoice), Ex. 11-25

       (payment record).

273.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

274.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

275.   Less than a week later, on or about January 8, 2013, All Star pays a $1,125.00 kickback

       to Emery that is laundered by and through Azevedo. Ex. 11-26 (sham invoice), Ex. 11-




                                                56
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 57 of 134 PAGEID #: 57




       27 (payment record). The sham invoice refers to Jason Filippou (“Filippou”), a loan

       officer employed by Emery at the Emery Forest Hill Branch.

276.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

277.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

278.   That same day, All Star pays another $1,125.00 kickback to Emery that is laundered by

       and through Azevedo. Ex. 11-28 (sham invoice), Ex. 11-29 (payment record).

279.   According to the sham invoice, Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

280.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.




                                                57
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 58 of 134 PAGEID #: 58




281.   Two weeks later, on or about January 23, 2013, All Star pays a $1,500.00 kickback to

       Emery that is laundered by and through Azevedo. Ex. 11-30 (sham invoice), Ex. 11-31

       (payment record).

282.   The sham invoice refers to Becker, and identifies that Emery is receiving “live transfer”

       calls from Azevedo. Plaintiffs believe, and therefore aver, that the call center that

       Azevedo uses to source the “live transfer” calls is not located in Maryland such that the

       “live transfer” calls are transmitted over interstate wires, with the live transfer call

       originating in one state and being transferred to the Emery Forest Hill Branch, in a

       different state.

283.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

284.   That same day, All Star pays a $750.00 kickback to Emery that is laundered by and

       through Azevedo. Ex. 11-32 (sham invoice), Ex. 11-33 (payment record).

285.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

286.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,




                                                58
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 59 of 134 PAGEID #: 59




       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

287.   That same day, All Star also pays a $750.00 kickback to Emery that is laundered by and

       through Azevedo. Ex. 11-34 (sham invoice), Ex. 11-35 (payment record).

288.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

289.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

290.   Three weeks later, on or about February 13, 2013, All Star pays a $750.00 kickback to

       Emery that is laundered by and through Azevedo. Ex. 11-36 (sham invoice), Ex. 11-37

       (payment record).

291.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

292.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,



                                                59
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 60 of 134 PAGEID #: 60




       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

293.   That same day, All Star also pays a $750.00 kickback to Emery that is laundered by and

       through Azevedo. Ex. 11-38 (sham invoice), Ex. 11-39 (payment record).

294.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

295.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

296.   The next week, on or about February 19, 2013, All Star also pays a $1,125.00 kickback to

       Emery that is laundered by and through Azevedo. Ex. 11-40 (sham invoice), Ex. 11-41

       (payment record). The invoice refers to Ray Notaro (“Notaro”), a loan officer employed

       by Emery at the Emery Forest Hill Branch.

297.   According to the sham invoice, Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.




                                                60
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 61 of 134 PAGEID #: 61




298.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

299.   Three days later, on or about February 22, 2013, All Star also pays a $1,125.00 kickback

       to Emery that is laundered by and through Azevedo. Ex. 11-41 (sham invoice), Ex. 11-

       42 (payment record).

300.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

301.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

302.   Only four days later, on or about February 26, 2013, All Star pays a $1,000.00 kickback

       to Emery that is laundered by and through Azevedo. Ex. 11-44 (sham invoice), Ex. 11-

       45 (payment record). The sham invoice references Emery’s loan officer Notaro.

303.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are




                                                61
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 62 of 134 PAGEID #: 62




       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

304.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

305.   That same day, All Star also pays a $1,125.00 kickback to Emery that is laundered by and

       through Azevedo. Ex. 11-46 (sham invoice), Ex. 11-47 (payment record). The invoice

       refers to Michael Varlotta (“Varlotta”), a loan officer employed by Emery at the Emery

       Forest Hill Branch.

306.   According to the sham invoice, Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

307.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

              4.      In the Second Quarter of 2013, Emery Receives and Accepts More
                      Than $10,000 in Kickbacks for Loans Assigned and Referred from the
                      Emery Forest Hill Branch.

308.   On or about April 3, 2013, All Star pays a $1,125.00 kickback to Emery that is laundered

       by and through Azevedo. Ex. 11-48 (sham invoice), Ex. 11-49 (payment record). The



                                                62
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 63 of 134 PAGEID #: 63




       invoice refers to Michael Balzano (“Balzano”), a loan officer employed by Emery at the

       Emery Forest Hill Branch.

309.   According to the sham invoice, Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

310.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

311.   One week later, on or about April 10, 2013, All Star pays a $1,300.00 kickback to Emery

       that is laundered by and through Azevedo.          Ex. 11-50 (sham invoice), Ex. 11-51

       (payment record).

312.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

313.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.



                                                63
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 64 of 134 PAGEID #: 64




314.   That same day, All Star pays a $1,250.00 kickback to Emery that is laundered by and

       through Azevedo. Ex. 11-52 (sham invoice), Ex. 11-53 (payment record).

315.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

316.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

317.   Less than one week later, on or about April 16, 2013, All Star pays a $2,400.00 kickback

       to Emery that is laundered by and through Azevedo. Ex. 11-54 (sham invoice), Ex. 11-

       55 (payment record).

318.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

319.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.



                                                64
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 65 of 134 PAGEID #: 65




320.   A little more than a week later, on or about April 23, 2013, All Star pays a $1,250.00

       kickback to Emery that is laundered by and through Azevedo. Ex. 11-56 (sham invoice),

       Ex. 11-57 (payment record).

321.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

322.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

323.   Three weeks later, on or about May 15, 2013, All Star pays a $625.00 kickback to Emery

       that is laundered by and through Azevedo.          Ex. 11-58 (sham invoice), Ex. 11-59

       (payment record). The invoice refers to Scott Lewandowski (“Lewandowski”), a loan

       officer employed by Emery at the Emery Forest Hill Branch.

324.   According to the sham invoice, Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

325.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,



                                                65
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 66 of 134 PAGEID #: 66




       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

326.   Three week later, on or about June 7, 2013, All Star pays a $750.00 kickback to Emery

       that is laundered by and through Azevedo. Ex. 11-60 (sham invoice), Ex. 11-61, Ex. 2-

       122, Ex. 2-123 (e-mail and payment record).

327.   The sham invoice refers to Emery’s loan officer Balzano, and identifies that Emery is

       receiving “live transfer” calls from Azevedo. Plaintiffs believe, and therefore aver, that

       the call center that Azevedo uses to source the “live transfer” calls is not located in

       Maryland such that the “live transfer” calls are transmitted over interstate wires, with the

       live transfer call originating in one state and being transferred to the Emery Forest Hill

       Branch, in a different state.

328.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

329.   Two weeks later, on or about June 20, 2013, All Star pays a $625.00 kickback to Emery

       that is laundered by and through Azevedo. Ex. 11-63 (sham invoice), Ex. 11-65, Ex. 2-

       122, Ex. 2-224 (e-mail and payment record).

330.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.



                                                66
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 67 of 134 PAGEID #: 67




331.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

332.   That same day, All Star pays a $1,562.50 kickback to Emery that is laundered by and

       through Azevedo. Ex. 11-64 (sham invoice), Ex. 11-65, Ex. 2-122, Ex. 2-124 (e-mail and

       payment record).     The invoice refers to Mark Kassouf (“Kassouf”), a loan officer

       employed by Emery at the Emery Forest Hill Branch.

333.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

334.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

              5.      Emery Continues to Receive and Accept Kickbacks for Loans
                      Assigned and Referred to All Star by the Emery Forest Hill Branch in
                      the Third Quarter of 2013.

335.   The next month, on or about July 23, 2013, All Star pays a $625.00 kickback to Emery

       that is laundered by and through Azevedo.          Ex. 11-67 (sham invoice), Ex. 11-68

       (payment record).




                                                67
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 68 of 134 PAGEID #: 68




336.   The sham invoice identifies that Emery is receiving “live transfer” calls from Azevedo.

       Plaintiffs believe, and therefore aver, that the call center that Azevedo uses to source the

       “live transfer” calls is not located in Maryland such that the “live transfer” calls are

       transmitted over interstate wires, with the live transfer call originating in one state and

       being transferred to the Emery Forest Hill Branch, in a different state.

337.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Azevedo, in California.

338.   One week later, on or about July 30, 2013, All Star pays a $500.00 kickback to Emery

       laundered by and through Raza Media, LLC dba MortgageLeads.org (“MortgageLeads”),

       a Nevada-based direct mail marketing and leads company. The July 2013 All Star

       employee expense sheet refers to Mike Bosworth (“Bosworth”), a loan officer employed

       by Emery at the Emery Forest Hill Branch. Ex. 2-125 (expense sheet), Ex. 2-126

       (payment record).

339.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating at All Star’s bank in

       Maryland, and Emery receiving the payment, by and through MortgageLeads, in Nevada.

340.   Based on the continuing pattern of practice between All Star and Emery at the Emery

       Forest Hill Branch, Plaintiffs believe, and therefore aver, that All Star pays, and Emery

       receives, kickbacks in exchange for Emery’s assignment and referral of loans in

       furtherance and performance of the Kickback Agreement, through additional loan



                                                68
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 69 of 134 PAGEID #: 69




       officers Emery employs at the Emery Forest Hill Branch, including but not limited to:

       Bret Springer, Adam Charney, Larry Schultz, and Todd Tabor.

341.   In addition to All Star paying and Emery, by and through the Emery Forest Hill Branch,

       receiving kickbacks in the forms identified above, Emery receives kickbacks in additional

       forms pursuant to the Kickback Agreement. See, e.g., Oct. 2, 2012 e-mail re: All Star’s

       agreement to pay for lunch for the Emery Forest Hill Branch due to and in exchange for

       their volume of referral of business, attached as Exhibit 13.

              6.      During the Entire Time Emery is Receiving Kickbacks for Loans
                      Assigned and Referred from the Emery Forest Hill Branch, All Star
                      and Emery Charge Emery Borrowers Fixed and Supracompetitive
                      Prices for Title and Settlement Services in Performance of the Cartel
                      Agreements.

342.   By January 2012, All Star and Emery conspire and agree to fix prices for title and

       settlement services associated with Emery loans referred to All Star by the Emery Forest

       Hill Branch at $1,200 including title insurance and an application signing fee for loans

       closed in licensed states, and $1,000 plus title insurance for loans closed in unlicensed

       states. In addition, All Star and Emery agree to charge a $150 application signing fee and

       a $450 attorney fee for loans closed in attorney states. See Exhibit 4, Jan. 3, 2012 Fee

       Spreadsheet.

343.   These fixed prices for title and settlement services are approximately $50 to $500 more

       than All Star has fixed with other Participating Lenders. This Kickback Overcharge, plus

       any Application Signing Surcharge and Attorney State Surcharge, are the minimum

       amount of actual damages incurred by Emery borrowers assigned and referred to All Star

       from the Emery Forest Hill Branch in performance of the Kickback and Cartel




                                               69
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 70 of 134 PAGEID #: 70




       Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme during this time period.

344.   Three months later, in April 2012, All Star and Emery update the prices fixed for title and

       settlement services associated with Emery loans referred to All Star by the Emery Forest

       Hill Branch to clarify that All Star charges $1,050 including insurance, plus a $450

       attorney fee and $150 application signing fee loans closed in attorney states (DE, GA,

       MA, SC and VT) for a minimum fee charged of $1,650. See Exhibit 5, Apr. 3, 2012 Fee

       Spreadsheet. The spreadsheet also clarified that the minimum fee to be charged for loans

       closed in licensed states is $1,200 and the minimum fee to be charged for loans closed in

       unlicensed states is $900.

345.   These fixed prices are approximately $100 to $400 more than All Star has fixed with

       other Participating Lenders.    This Kickback Overcharge, along with any applicable

       Attorney State Surcharge and Application Signing Surcharge, is the minimum amount of

       actual damages incurred by Emery borrowers assigned and referred to All Star by the

       Emery Forest Hill Branch in performance of the Kickback and Cartel Agreements and the

       pattern of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme during this time period.

346.   That same month, to fund the kickbacks being paid by All Star to Emery for loans

       brokered or originated by Emery loan officer Becker, All Star and Emery conspire and

       agree to increase the fixed prices for title and settlement services on those loans to a

       minimum of $1,300 and a maximum of $1,800. See July 24, 2012 e-mail, attached as

       Exhibit 14. These fixed prices increase the Kickback Surcharge applicable to these loans

       by $100 and represents the minimum amount of actual damages incurred by the Emery



                                               70
    Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 71 of 134 PAGEID #: 71




       borrowers on these loans from the performance of the Kickback and Cartel Agreements

       and the pattern of racketeering activity All Star and Emery conduct in furtherance of the

       All Star Scheme during this period.

347.   The Emery Forest Hill Branch and All Star agree to and perform the Kickback and Cartel

       Agreements through at least January 2014, and, on information and belief, longer. See

       Jan. 13, 2014 Title Fee Structure Chart, Exhibit 10. All Star and Emery charge Emery

       borrowers the fixed and minimum prices under the Kickback and Cartel Agreements on

       over 500 Emery loans assigned and referred from the Emery Forest Hill Branch and

       secured by real property in 45 states and the District of Columbia.

       C.     Emery Participates in the All Star Scheme By and Through the Emery San
              Diego Branch.

348.   Beginning in April 2012, Dan Rebello is a loan officer employed by Emery and operates

       an Emery branch located 555 West Beech Street in San Diego, California 92101 (“Emery

       San Diego Branch”).

349.   As described in more detail below, beginning in April 2012 and continuing through 2013,

       the Emery San Diego Branch receives and accepts over $250,000 in kickbacks from All

       Star pursuant to the Kickback Agreement.3 During the same time period, Emery charges

       supracompetitive prices for title and settlement services in performance of the Cartel

       Agreements.




3
  All of the sham invoice and payment records associated with the kickbacks on Emery loans
assigned and referred from the Emery San Diego Branch are collected in Exhibit 15 in
chronological order. Page numbers have been added to each page of Exhibit 15 and are
referenced in the same “Ex. No. - Page No.” format.


                                               71
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 72 of 134 PAGEID #: 72




              1.      By the Second Quarter of 2012, Emery Receives and Accepts More
                      Than $22,000 for Loans Assigned and Referred by the Emery San
                      Diego Branch.

350.   Like it does for the Emery White Marsh and Forest Hill Branches, All Star pays

       kickbacks to the Emery San Diego Branch in exchange for the assignment and referral of

       Emery loans, refinances, and reverse mortgages to All Star for title and settlement

       services.

351.   On or about April 24, 2012, All Star pays a $2,266.82 kickback to Emery laundered by

       and through Lendanear.      Exhibit (“Ex.”) 15-1 (sham invoice), Ex. 15-5 (payment

       record).

352.   The sham invoice refers to Rebello, and identifies that Emery receives borrower credit

       data for borrowers located in all states except TX and NY.            Plaintiffs believe and

       therefore aver that the borrower credit data was transmitted to Emery over interstate

       wires, originating with Lendanear in Tennessee and transmitted to, and received by

       Emery, in the Emery San Diego Branch in California. Later, Emery causes the credit data

       to be merged into and on fraudulent borrower solicitations, described below, and placed

       in the interstate U.S. Mails in furtherance of the All Star Scheme.

353.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

354.   The next day, on or about April 25, 2012, All Star pays a $10,439.46 kickback to Emery

       laundered by and through Influence Direct. Ex. 15-6 (sham invoice), Ex. 15-7 (payment

       record).



                                               72
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 73 of 134 PAGEID #: 73




355.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

356.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

357.   A month and a half later, on or about June 5, 2012, All Star pays a $1,885.58 kickback to

       Emery laundered by and through Lendanear.             Ex. 15-8 (sham invoice), Ex. 15-12

       (payment record).

358.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in twenty-two states. Plaintiffs believe and therefore aver that the borrower credit

       data was transmitted to Emery over interstate wires, originating with Lendanear in

       Tennessee and transmitted to, and received by Emery, in the Emery San Diego Branch in

       California. Later, Emery causes the credit data to be merged into and on fraudulent

       borrower solicitations, described below, and placed in the interstate U.S. Mails in

       furtherance of the All Star Scheme.

359.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.



                                                 73
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 74 of 134 PAGEID #: 74




360.   The next day, on or about June 6, 2012, All Star pays a $5,692.50 kickback to Emery

       laundered by and through Influence Direct. Ex. 15-13 (sham split invoice), Ex. 15-14

       (payment record).

361.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

362.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

363.   Later that month, on or about June 29, 2012, All Star pays a $2,277.00 kickback to

       Emery laundered by and through Influence Direct. Ex. 15-15 (sham split invoice), Ex.

       15-16 (payment record).

364.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

365.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,




                                                 74
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 75 of 134 PAGEID #: 75




       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

              2.      In the Third Quarter of 2012, Emery Increases its Take by $10,000,
                      Receiving and Accepting More Than $32,000 for Loans Assigned and
                      Referred by the Emery San Diego Branch.

366.   Two weeks later, on or about July 11, 2012, All Star pays a $1,653.67 kickback to Emery

       laundered by and through Influence Direct. Ex. 15-17 (sham split invoice), Ex. 15-18

       (payment record associated).

367.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

368.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

369.   The next month, on or about August 1, 2012, All Star pays a $2,209.22 kickback to

       Emery laundered by and through Lendanear. Ex. 15-19 (sham invoice), Ex. 15-20

       (payment record).

370.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in twenty-one states. Plaintiffs believe and therefore aver that the borrower credit

       data was transmitted to Emery over interstate wires, originating with Lendanear in

       Tennessee and transmitted to, and received by Emery, in the Emery San Diego Branch in



                                                 75
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 76 of 134 PAGEID #: 76




       California. Later, Emery causes the credit data to be merged into and on fraudulent

       borrower solicitations, described below, and to be placed in the interstate U. S. Mail in

       furtherance of the All Star Scheme.

371.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

372.   The same day, All Star pays a $10,175.34 kickback to Emery laundered by and through

       Influence Direct. Ex. 15-21 (sham split invoice), Ex. 15-22 (payment record).

373.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

374.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

375.   The next month, on or about September 19, 2012, All Star pays a $3,040.56 kickback to

       Emery laundered by and through Lendanear. Ex. 15-23 (sham invoice), Ex. 15-25

       (payment record).

376.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in 27 states. Plaintiffs believe and therefore aver that the borrower credit data



                                                 76
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 77 of 134 PAGEID #: 77




       was transmitted to Emery over interstate wires, originating with Lendanear in Tennessee

       and transmitted to, and received by Emery, in the Emery San Diego Branch in California.

       Later, Emery causes the credit data to be merged into and on fraudulent borrower

       solicitations, described below, and placed in the interstate U.S. Mails in furtherance of

       the All Star Scheme.

377.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

378.   The same day, All Star pays a $15,366.90 kickback to Emery laundered by and through

       Influence Direct. Ex. 15-26 (sham split invoice), Ex. 15-27 (payment record).

379.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

380.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.




                                                 77
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 78 of 134 PAGEID #: 78




              3.      In the Fourth Quarter of 2012, Emery Continues to Receive More
                      than $20,000 in Kickbacks for Loans Assigned and Referred by the
                      Emery San Diego Branch.

381.   Three months later, on or about November 9, 2012, All Star pays a $4,130.60 kickback to

       Emery laundered by and through Lendanear. Ex. 15-28 (sham invoice), Ex. 15-30

       (payment record).

382.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in fourteen states. Plaintiffs believe and therefore aver that the borrower credit

       data was transmitted to Emery over interstate wires, originating with Lendanear in

       Tennessee and transmitted to, and received by Emery, in the Emery San Diego Branch in

       California. Later, Emery causes the credit data to be merged into and on fraudulent

       borrower solicitations, described below, and placed in the interstate U.S. Mails in

       furtherance of the All Star Scheme.

383.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

384.   Three weeks later, All Star pays a $16,832.45 kickback to Emery laundered by and

       through Influence Direct. Ex. 15-31 (sham split invoice), Ex. 15-32 (payment record).

385.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.



                                                 78
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 79 of 134 PAGEID #: 79




386.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

              4.      The Kickbacks Explode in 2013, with Emery Receiving More Than
                      $166,000 in Kickbacks in the First Three Months Alone for Loans
                      Assigned and Referred by the Emery San Diego Branch.

387.   Two months later, on or about January 2, 2013, All Star pays a $6,161.31 kickback to

       Emery laundered by and through Lendanear. Ex. 15-33 (sham invoice), Ex. 15-35

       (payment record).

388.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in seventeen states. Plaintiffs believe and therefore aver that the borrower credit

       data was transmitted to Emery over interstate wires, originating with Lendanear in

       Tennessee and transmitted to, and received by Emery, in the Emery San Diego Branch in

       California. Later, Emery causes the credit data to be merged into and on fraudulent

       borrower solicitations, described below, and placed in the interstate U.S. Mails in

       furtherance of the All Star Scheme.

389.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

390.   The next day, All Star pays a $29,924.35 kickback to Emery laundered by and through

       Influence Direct. Ex. 15-36 (sham split invoice), Ex. 15-37 (payment record).




                                               79
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 80 of 134 PAGEID #: 80




391.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

392.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

393.   Later that month, on or about January 25, 2013, All Star pays a $7,910.40 kickback to

       Emery laundered by and through Lendanear. Ex. 15-38 (sham invoice), Ex. 15-41

       (payment record).

394.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in sixteen states. Plaintiffs believe and therefore aver that the borrower credit

       data was transmitted to Emery over interstate wires, originating with Lendanear in

       Tennessee and transmitted to, and received by Emery, in the Emery San Diego Branch in

       California. Later, Emery causes the credit data to be merged into and on fraudulent

       borrower solicitations, described below, and placed in the interstate U.S. Mails in

       furtherance of the All Star Scheme.

395.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.



                                                 80
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 81 of 134 PAGEID #: 81




396.   Three days later, on January 28, 2013, All Star pays a $38,419.20 kickback to Emery

       laundered by and through Influence Direct. Ex. 15-43 (sham split invoice), Ex. 15-44

       (payment record).

397.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers. Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

398.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

399.   The next month, on or about February 25, 2013, All Star pays a $3,897.46 kickback to

       Emery laundered by and through Lendanear. Ex. 15-45 (sham invoice), Ex. 15-47

       (payment record).

400.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in eighteen states. Plaintiffs believe and therefore aver that the borrower credit

       data was transmitted to Emery over interstate wires, originating with Lendanear in

       Tennessee and transmitted to, and received by Emery, in the Emery San Diego Branch in

       California. Later, Emery causes the credit data to be merged into and on fraudulent

       borrower solicitations, described below, and placed in the interstate U.S. Mails in

       furtherance of the All Star Scheme.




                                                 81
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 82 of 134 PAGEID #: 82




401.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

402.   The next day, on February 26, 2013, All Star pays a $41,600.79 kickback to Emery

       laundered by and through Influence Direct. Ex. 15-49 (sham split invoice), Ex. 15-50

       (payment record).

403.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

404.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

405.   One month later, on or about March 26, 2013, All Star pays a $6,276.90 kickback to

       Emery laundered by and through Lendanear. Ex. 15-51 (sham invoice), Ex. 15-53

       (payment record).

406.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in nineteen states. Plaintiffs believe and therefore aver that the borrower credit

       data was transmitted to Emery over interstate wires, originating with Lendanear in

       Tennessee and transmitted to, and received by Emery, in the Emery San Diego Branch in



                                                 82
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 83 of 134 PAGEID #: 83




       California. Later, Emery causes the credit data to be merged into and on fraudulent

       borrower solicitations, described below, and placed in the interstate U.S. Mails in

       furtherance of the All Star Scheme.

407.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

408.   The same day, All Star pays a $32,416.20 kickback to Emery laundered by and through

       Influence Direct. Ex. 15-55 (sham split invoice), Ex. 15-56 (payment record).

409.   The sham invoice identifies that Influence Direct prints and mails solicitations to

       potential borrowers.    Based on the postage charged on the sham invoice, Plaintiffs

       believe, and therefore aver, that these Emery solicitations are sent by U.S. Mail and most,

       if not all, are delivered interstate; that is, the Emery solicitations are placed in the mail in

       one state – Tennessee – and delivered to potential borrowers in other states.

410.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Influence Direct, in Tennessee.

              5.      In the Second Quarter of 2013, Emery Continues to Receive and
                      Accept Kickbacks for Loans Assigned and Referred by the Emery San
                      Diego Branch.

411.   Two months later, on or about May 21, 2013, All Star pays a $1,236.00 kickback to

       Emery laundered by and through Lendanear. Ex. 15-57 (sham invoice), Ex. 15-59

       (payment record).



                                                 83
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 84 of 134 PAGEID #: 84




412.   The sham invoice identifies that Emery receives borrower credit data for borrowers

       located in fourteen states. Plaintiffs believe and therefore aver that the borrower credit

       data was transmitted to Emery over interstate wires, originating with Lendanear in

       Tennessee and transmitted to, and received by Emery, in the Emery San Diego Branch in

       California. Later, Emery causes the credit data to be merged into and on fraudulent

       borrower solicitations, described below, and placed in the interstate U.S. Mails in

       furtherance of the All Star Scheme.

413.   All Star chooses to transmit the kickback payment over interstate wires, with All Star

       emailing and/or faxing the kickback payment, in the form of a credit card authorization,

       to Emery over interstate wires, with the payment originating from All Star in Maryland,

       and Emery receiving the payment, by and through Lendanear, in Tennessee.

              6.      During the Entire Time Emery is Receiving Hundreds of Thousands
                      of Dollars in Kickbacks, All Star and Emery Charge Emery
                      Borrowers Fixed and Supracompetitive Prices for Title and
                      Settlement Services.

414.   At the same time All Star begins paying kickbacks to the Emery San Diego Branch, All

       Star and Emery conspire to and agree to fix prices for title and settlement services

       associated with Emery loans referred to All Star by the Emery San Diego Branch at

       “$900 plus title” for all loans in non-attorney states and “$1,200 plus title” for loans

       closed in attorney states. See Apr. 12, 2012 e-mail, attached as Exhibit 16.

415.   These fixed prices are $100 to $545 more than All Star charges on loans assigned and

       referred to All Star by other Participating Lenders. This Kickback Overcharge represents

       the minimum amount of actual damages incurred by Emery borrowers assigned and

       referred to All Star from the Emery San Diego Branch in performance of the Kickback




                                               84
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 85 of 134 PAGEID #: 85




       and Cartel Agreements and the pattern of racketeering activity All Star and Emery

       conduct in furtherance of the All Star Scheme.

416.   All Star and Emery charge Emery borrowers the fixed and minimum prices under the

       Kickback and Cartel Agreements on more than 240 Emery loans assigned and referred

       from the Emery San Diego Branch that are secured by real property in at least 25 states.

       D.     Emery Participates in the All Star Scheme By and Through the Emery
              Towson Branch.

417.   Emery operates a branch located at 8600 Lasalle Road in Towson, Maryland 21286

       (“Emery Towson Branch”). Emery employs a number of licensed mortgage loan

       originators and loan officers in the Emery Towson Branch, including Michael Belt, Mike

       Meeks, Robert Tacelosky, Howard Shipley, Anthony Miller, Martha Gatewood-Bell,

       John Bell, and Kimber Fog.

418.   By April 2013, All Star and Emery conspire to and agree to fix prices for title and

       settlement services associated with Emery loans referred to All Star by the Emery

       Towson Branch at “$2,000 plus title insurance” and a $350 attorney fee where state law

       requires an attorney conduct the settlement or closing of a residential mortgage loan. See

       Apr. 18, 2013 Fee Sheet, attached as Exhibit 17.

419.   These fixed prices are approximately $500 to $1,600 more than All Star charges for loans

       assigned and referred by other Participating Lenders. This Kickback Overcharge is the

       minimum amount of actual damages incurred by Emery borrowers assigned and referred

       to All Star from the Emery Towson Branch in performance of the Kickback and Cartel

       Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme during this time period.




                                               85
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 86 of 134 PAGEID #: 86




420.   Nine months later, All Star and Emery conspire to and agree to fix prices for title and

       settlement services associated with Emery loans referred to All Star by the Emery

       Towson Branch at “$1,400 plus title insurance” and increase the attorney closing fee to

       $450. See Exhibit 10, Jan. 13, 2014 Title Fee Structure Chart.

421.   These fixed prices are approximately $300 to $725 more than All Star is charging for

       laons assigned and referred by other Participating Lenders. This Kickback Overcharge is

       the minimum amount of actual damages incurred by Emery borrowers assigned and

       referred to All Star from the Emery Towson Branch in performance of the Kickback and

       Cartel Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme during this time period.

422.   Based on All Star’s and Emery’s continuing pattern of practice, Plaintiffs believe, and

       therefore aver, that during the time period All Star and Emery conspire to and fix prices

       for the title and settlement services associated with the loans assigned and referred to All

       Star by the Emery Towson Branch, Emery also receives and accepts kickbacks paid by

       All Star related to the Emery loans assigned and referred to All Star by the Emery

       Towson Branch.

423.   The Emery Towson Branch charges the fixed and minimum prices under the Kickback

       and Cartel Agreements on over 30 Emery loans secured by real property in at least 15

       states.

       E.        Emery Performs the Kickback and Cartel Agreements By and Through
                 Additional Emery Branches.

424.   By 2011, All Star and Emery conspire and agree to fix prices on loans assigned and

       referred by Emery to All Star for title and settlement services from additional various

       Emery branches in several states. These Price Fixing and Minimum Fee Agreements

                                               86
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 87 of 134 PAGEID #: 87




       include agreements at the following branches: (a) the “1 West Chase Street” Branch

       managed by Emery loan officer Adam Ellis, see Exhibit 18, Sept. 12, 2011 Title Fee

       Structure List, and see also June 25, 2013 e-mail regarding fee agreement, attached as

       Exhibit 19; (b) the “Vale Road” Branch managed by Emery loan officer Angela Pobletts,

       see July 19, 2012 e-mail regarding fee agreement, attached as Exhibit 20; (c) the “New

       Jersey” Branch managed by Emery loan officer Brian Kelly, see Exhibit 4, Jan. 3, 2012

       Fee Spreadsheet, and see also May 21, 2012 Fee Spreadsheet, attached as Exhibit 21;

       and Exhibit 10, Jan. 13, 2014 Title Fee Structure Chart; (d) the “Owings Court” Branch

       managed by Emery loan officer Adam Mandelberg, see Exhibit 17, Apr. 18, 2013 Fee

       Sheet; (e) the “Bel Air” Branch managed by Emery loan officer John Hauck, see Exhibit

       17, Apr. 18, 2013 Fee Sheet; (f) the “Norcross (GA)” Branch managed by Emery loan

       officer Allan Wiggins, see Exhibit 5, Apr. 3, 2012 Fee Spreadsheet; (g) the “Cherokee

       (GA)” Branch managed by Emery loan officer Chad Bonadona, see Exhibit 5, Apr. 3,

       2012 Fee Spreadsheet; and (h) the “Weatherstone (GA)” Branch managed by Emery loan

       officer Larry Lynn, see Exhibit 10, Jan. 13, 2014 Title Fee Structure Chart.

425.   Collectively, these various branches assigned and referred more than 400 loans to All

       Star for title and settlement services in performance of the Kickback and Cartel

       Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme, affecting loan transactions secured by real property in

       39 states.

426.   Based on the continuing pattern of practice between All Star and Emery, Plaintiffs

       believe, and therefore aver, that All Star and Emery conspire to and fix prices for title and

       settlement services associated with loans assigned and referred to All Star by additional



                                                87
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 88 of 134 PAGEID #: 88




       known and unknown Emery Branches, branch managers, and loan officers in furtherance

       and performance of the Kickback and Cartel Agreements.

427.   Based on the continuing pattern of practice between All Star and Emery, Plaintiffs

       believe, and therefore aver, that All Star pays, and Emery receives, kickbacks in

       exchange for Emery’s assignment and referral of loans from additional known and

       unknown Emery branches, branch managers, and loan officers in furtherance and

       performance of the Kickback Agreement, including but not limited to Emery loan

       officers Steve Greathouse, Daryl Kalb, Chad Hiteshew, Mike Pfeil, Amy Pfeil, Mark

       Tonti, and Mark Thoner.

428.   Based on the continuing pattern of practice between All Star and Emery, Plaintiffs

       believe and therefore aver that every loan that Emery assigned and referred to All Star

       from the period of January 1, 2011 through December 31, 2014 was subject to the

       Kickback and Cartel Agreements and the pattern of racketeering activity All Star and

       Emery conduct in furtherance of the All Star Scheme.

429.   Based on the continuing pattern of practice between All Star and Emery, Plaintiffs

       believe, and therefore aver, that All Star pays kickbacks to Emery laundered by and

       through other third party marketing companies in addition to those identified herein and

       in other forms in addition to those identified herein.

430.   Based on the continuing pattern of practice between All Star and Emery, Plaintiffs

       believe, and therefore aver, that All Star and Emery use and cause to be used the U.S.

       mail and/or interstate wires to identify and solicit borrowers that are the currency of the

       Kickback and Cartel Agreements and the pattern of racketeering activity All Star and

       Emery conduct in furtherance of the All Star Scheme.



                                                88
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 89 of 134 PAGEID #: 89




431.   As a result of the Kickback and Cartel Agreements and the pattern of racketeering

       activity All Star and Emery conduct in furtherance of the All Star Scheme, Emery

       borrowers, including Plaintiffs and alleged Class Members, are harmed because they are

       defrauded into being charged and paying higher and supracompetitive prices for title and

       settlement services than they would have been charged and paid without the Kickback

       and Cartel Agreements, are denied kickback-free title and settlement services, and are

       denied their choice of title and settlement service provider and other consumer benefits of

       a competitive marketplace.

432.   No title services were provided by Emery, or any Emery employee and/or agent,

       associated with the receipt and acceptance of any kickback. The payment by All Star and

       the receipt and acceptance by Emery of the kickbacks was made solely for the assignment

       and referral of Emery borrowers to All Star.

       F.     Emery and All Star Form an Enterprise, and Emery Participates in the
              Conduct of the Affairs of the Enterprise Through a Pattern of Racketeering
              Activity.

433.   By and through their participation in the All Star Scheme, Emery and All Star form an

       association in fact enterprise (the “Enterprise”) with the purpose of defrauding borrowers

       into paying All Star higher and supracompetitive prices for title and settlement services

       associated with residential mortgage loans, refinances, and reverse mortgages, reducing

       competition in the market for title and settlement services, and funneling illegal

       kickbacks to Participating Lenders including Emery.

434.   Emery participates in the conduct of the Enterprise’s affairs through performance of the

       Kickback and Cartel Agreements, and in performing and causing to be performed the

       predicate acts of mail and wire fraud.



                                                89
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 90 of 134 PAGEID #: 90




435.   At all relevant times, the Emery branch managers, mortgage brokers, and loan officers

       participating in the Enterprise’s affairs through the pattern of racketeering activity alleged

       herein were acting within the scope of the business relationship and duties of their

       employment on behalf of Emery, and all activities were for the benefit of Emery.

436.   Specifically, Emery, by and through its branch managers, mortgage brokers, and loan

       officers, directs, manages, and/or participates in directing or managing the Enterprise’s

       affairs by, among other things, planning and directing the commission of the predicate

       acts of mail and wire fraud plead herein, including: (i) planning, directing, and

       controlling the mailing and content of borrower solicitations, including the inclusion of

       the fraudulent representations published in the borrower solicitations; (ii) identifying and

       directing which consumers are mailed borrower solicitations; (iii) identifying and

       directing the third party marketing companies used to launder the kickbacks including the

       third party marketing company’s handling of the laundered illegal fee splits and

       kickbacks; and (iv) directing and controlling the creation of the sham invoice and

       payment records associated with the laundered kickbacks, including the means and

       methods of communicating the sham invoices and payment records; (v) and the content

       of those solicitations.

437.   Emery, by and through its branch managers, mortgage brokers, and loan officers, also

       directs, manages, and/or participates in directing or managing the Enteprise’s affairs by:

       (i) negotiating, directing, and controlling the amount and form in which the illegal fee

       splits and kickbacks are paid; (ii) negotiating, directing, and controlling the fixed prices

       charged borrowers for title and settlement services under the Cartel Agreements and




                                                90
     Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 91 of 134 PAGEID #: 91




        directing the charging of those amounts; and (iii) directing that borrowers’ loans are

        assigned and referred to All Star.

438.    Emery derives benefits from the pattern of racketeering activity All Star and Emery

        conduct in furtherance of the Enterprise because the kickback payments received and

        accepted by Emery are used to produce and mail interstate borrower solicitations and

        obtain live transfer leads that generate residential mortgage loans, refinances, and reverse

        mortgages from which Emery earns fees, commissions, and other profits.

439.    Emery’s participation in the Enterprise’s affairs through the pattern of racketeering

        activity identified above, harmed the borrowers on loans assigned and referred to All Star

        by Emery, including Plaintiffs and alleged Class Members, because they are defrauded

        into being charged and paying higher and supracompetitive prices for title and settlement

        services than they would have been charged and paid without the Kickback and Cartel

        Agreements, are denied kickback-free title and settlement services, and are denied their

        choice of title and settlement service provider and other consumer benefits of a

        competitive marketplace.

                            FACTUAL ALLEGATIONS RELATED TO
                          THE INDIVIDUAL CLASS REPRESENTATIVES

440.    Plaintiffs’ transactions and the course of events thereafter exemplify the working of the

        Kickback and Cartel Agreements and are typical of all alleged Class Members’

        transactions.

I.      The Solis Plaintiffs Obtain a Loan from Emery and are Victims of the All Star
        Scheme.

441.    On or about March 2013, Plaintiffs Edwin and Shanna Solis obtain a residential mortgage

        loan from Emery through Dowling, a mortgage loan originator employed by Emery at the



                                                91
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 92 of 134 PAGEID #: 92




       Emery White Marsh Branch, in relation to the refinance of a loan secured by real

       property located at 46460 Midway Drive, Lexington Park, Maryland 20653. The Solis

       Plaintiffs’ Emery loan closes on or about March 28, 2013. See Solis Plaintiffs’ HUD-1,

       attached as Exhibit 22.

442.   The Solis Plaintiffs believe, and therefore aver, that Dowling assigns and refers the Solis

       Plaintiffs’ loan to All Star in performance of the Refusal to Deal Agreement and as quid

       pro quo for kickbacks All Star paid to Emery laundered by and through Best Rate and

       described in ¶¶ 184-186, thereby performing the Kickback and Cartel Agreements and

       the pattern of racketeering activity All Star and Emery conduct in furtherance of the All

       Star Scheme, depriving the Solis Plaintiffs of their choice of title and settlement service

       provider, and denying the Solis Plaintiffs kickback-free title and settlement services.

443.   All Star charges the Solis Plaintiffs $1,105.56 in total title and settlement service fees,

       thereby performing the Price Fixing and Minimum Fee Agreements. The price for title

       and settlement services All Star charges the Solis Plaintiffs are supracompetitive and are

       higher than the same charges would have been without the Kickback and Cartel

       Agreements and the pattern of racketeering activity All Star and Emery perform in

       furtherance of the All Star Scheme.

444.   These title and settlement service fees include the Kickback Overcharge described in

       ¶¶ 229-231, which is the minimum amount of the Solis Plaintiffs’ actual damages

       proximately caused by the All Star Scheme, the Cartel Agreements, and the pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme.




                                                92
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 93 of 134 PAGEID #: 93




445.   All Star disburses proceeds from the Solis Plaintiffs’ Emery loan in payment of these title

       and settlement service charges as reflected on the Solis Plaintiffs’ HUD-1. See Exhibit

       22.

446.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme, and Emery’s performance of these agreements, the Solis Plaintiffs are harmed

       because they are: (i) charged and pay more for settlement services than they would have

       without the illegal Kickback and Cartel Agreements and the pattern of racketeering

       activity All Star and Emery conduct in furtherance of the All Star Scheme; (ii) defrauded

       into being charged and paying supracompetitive prices for title and settlements service

       fees; (iii) stripped of their choice of title and settlement service provider and their

       mortgage broker’s impartial evaluation of All Star’s service and quality; and

       (iv) deprived of kickback-free title and settlement services and the consumer benefits of

       fair competition among independent title and settlement service providers.

447.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme, the Solis Plaintiffs are charged and pay more for the title and settlement services

       than they would have paid without the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme, and suffered actual damages in the amount of at least $55.56 and, on

       information and belief, additional amounts.




                                               93
      Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 94 of 134 PAGEID #: 94




II.      Plaintiff Gilbert Obtains a Loan from Emery and is a Victim of the All Star
         Scheme.

448.     On or about September, 2012, Plaintiff James Gilbert obtains a residential mortgage loan

         from Emery through James Ventura, a mortgage loan originator employed by Emery at

         the Emery White Marsh Branch, in relation to the refinance of residential real property

         located at 6758 Canterbury Road, Felton, Delaware 19943. Plaintiff Gilbert’s Emery

         loan closes on or about September 21, 2012. See Plaintiff Gilbert’s HUD-1, attached as

         Exhibit 23.

449.     Ventura assigns and refers the Plaintiff Gilbert’s loan to All Star in performance of the

         Refusal to Deal Agreement and as quid pro quo for the kickbacks All Star pays to Emery

         laundered by and through Influence Direct and described in ¶¶ 125-127 or in the

         alternative ¶¶ 128-130 and is confirmed by the ledger communicated by Emery White

         Marsh Branch team manager McCrea to All Star and attached as Exhibit 8, thereby

         performing the Kickback and Cartel Agreements and the pattern of racketeering activity

         All Star and Emery conduct in furtherance of the All Star Scheme, depriving Plaintiff

         Gilbert of his choice of title and settlement service provider, and denying Plaintiff Gilbert

         kickback-free title and settlement services.

450.     All Star charges Plaintiff Gilbert $1,855.60 in total title and settlement service fees,

         thereby performing the Price Fixing and Minimum Fee Agreements. The price for title

         and settlement service fees All Star charges Plaintiff Gilbert are supracompetitive and

         higher than the same charges would have been without the Kickback and Cartel

         Agreements and the pattern of racketeering activity All Star and Emery perform in

         furtherance of the All Star Scheme.




                                                  94
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 95 of 134 PAGEID #: 95




451.   These title and settlement service fees include the Kickback Overcharge described in

       ¶¶ 229-231 and the Attorney Fee Surcharge described in ¶ 228, which is the minimum

       amount of Plaintiff Gilbert’s actual damages proximately caused by the All Star Scheme,

       Cartel and Price Fixing Agreements and the pattern of racketeering activity All Star and

       Emery conduct in furtherance of the All Star Scheme.

452.   All Star disburses proceeds from the Plaintiff Gilbert’s Emery loan in payment of these

       title and settlement service charges as reflected on Plaintiff Gilbert’s HUD-1. See Exhibit

       23.

453.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme, Plaintiff Gilbert is harmed because he is: (i) charged and pays more for

       settlement services than he would have paid without the illegal Kickback and Cartel

       Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme; (ii) defrauded into being charged and paying

       supracompetitive prices for title and settlements service fees; (iii) stripped of his choice

       of title and settlement service provider and his mortgage broker’s impartial evaluation of

       All Star’s service and quality; and (iv) deprived of kickback-free title and settlement

       services and the consumer benefits of fair competition among independent title and

       settlement service providers.

454.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme, Plaintiff Gilbert is charged and pays more for the title and settlement services

       than he would have paid without the Kickback and Cartel Agreements and the pattern of



                                               95
   Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 96 of 134 PAGEID #: 96




       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme,

       and suffered actual damages in the amount of at least $805.60 and, on information and

       belief, additional amounts.

III.   Plaintiff Markle Obtains a Loan from Emery and is a Victim of the All Star
       Scheme.

455.   On or about April 2012, Plaintiff Jeffrey Markle obtains a residential mortgage loan from

       Emery through Dowling in relation to the refinance of a loan secured by residential real

       property located at 9210 Snyder Lane, Perry Hall, Maryland 21128. Plaintiff Markle’s

       Emery loan closes on or about April 18, 2012.

456.   Plaintiff Markle believes, and therefore avers, that Dowling assigns and refers Plaintiff

       Markle’s loan to All Star in performance of the Refusal to Deal Agreement and as quid

       pro quo for the kickbacks All Star pays to Emery laundered by and through Influence

       Direct and/or Lendanear and described in ¶¶ 78-80, thereby performing the Kickback and

       Cartel Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme, depriving Plaintiff Markle of his choice of title and

       settlement service provider, and denying Plaintiff Markle kickback-free title and

       settlement services.

457.   All Star charges Plaintiff Markle for title and settlement service fees, thereby performing

       the Price Fixing and Minimum Fee Agreements.

458.   Plaintiff Markle believes, and therefore avers, that price for title and settlement service

       fees All Star charges Plaintiff Markle are supracompetitive and higher than the same

       charges would have been without the Kickback and Cartel Agreements and the pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme




                                               96
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 97 of 134 PAGEID #: 97




459.   These title and settlement service fees include the Kickback Overcharge described in

       ¶¶ 226-227, which is the minimum amount of Plaintiff Markle’s actual damages

       proximately caused by the All Star Scheme, Cartel and Price Fixing Agreements and the

       pattern of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme.

460.   All Star disburses proceeds from the Plaintiff Markle’s Emery loan in payment of these

       title and settlement service charges.

461.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme, Plaintiff Markle is harmed because he is: (i) charged and pays more for

       settlement services than he would have paid without the illegal Kickback and Cartel

       Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme; (ii) defrauded into being charged and paying

       supracompetitive prices for title and settlements service fees; (iii) stripped of his choice

       of title and settlement service provider and his mortgage broker’s impartial evaluation of

       All Star’s service and quality; and (iv) deprived of kickback-free title and settlement

       services and the consumer benefits of fair competition among independent title and

       settlement service providers.

462.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme, Plaintiff Markle is charged and pays more for the title and settlement services

       than he would have without the Kickback and Cartel Agreements and the pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme,



                                               97
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 98 of 134 PAGEID #: 98




       and suffered actual damages in the amount of between $50 to $890 and, on information

       and belief, additional amounts.

IV.    Plaintiff Chaney Obtains a Loan from Emery and is a Victim of the All Star
       Scheme.

463.   On or about March 2012, Plaintiff Marta Chaney obtains a residential mortgage loan

       from Emery through Alex Mavroulis, a loan officer employed by Emery at the Emery

       Forest Hill Branch, in relation to the refinance of a loan secured by residential real

       property located at 5501 Suffield Court, Columbia, Maryland 21044. Plaintiff Chaney’s

       Emery loan closes on or about March 23, 2012. See Plaintiff Chaney’s HUD-1, attached

       as Exhibit 24.

464.   Mavroulis assigns and referrs Plaintiff Chaney’s loan to All Star in performance of the

       Kickback and Cartel Agreements and the pattern of racketeering activity All Star and

       Emery conduct in furtherance of the All Star Scheme, depriving Plaintiff Chaney of her

       choice of title and settlement service provider, and denying Plaintiff Chaney kickback-

       free title and settlement services.

465.   All Star charges Plaintiff Chaney $1,050.00 in total title and settlement service fees

       thereby performing the Price Fixing and Minimum Fee Agreements. The price for title

       and settlement service fees All Star charges Plaintiff Chaney are supracompetitive and

       higher than the same charges would have been without the Kickback and Cartel

       Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme.

466.   These title and settlement service fees include the Kickback Overcharge described in

       ¶¶ 342-343, which is the minimum amount of Plaintiff Chaney’s actual damages

       proximately caused by the All Star Scheme, Cartel and Price Fixing Agreements and the

                                             98
  Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 99 of 134 PAGEID #: 99




       pattern of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme.

467.   All Star disburses proceeds from Plaintiff Chaney’s Emery loan in payment of these title

       and settlement service charges as reflected on Plaintiff Chaney’s HUD-1. See Exhibit 24.

468.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme, Plaintiff Chaney is harmed because she is: (i) charged and paid more for

       settlement services than she would have paid without the illegal Kickback and Cartel

       Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme; (ii) defrauded into being charged and paying

       supracompetitive prices for title and settlements service fees; (iii) stripped of her choice

       of title and settlement service provider and her mortgage broker’s impartial evaluation of

       All Star’s service and quality; and (iv) deprived of kickback-free title and settlement

       services and the consumer benefits of fair competition among independent title and

       settlement service providers.

469.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and Emery conduct in furtherance of the All Star

       Scheme, Plaintiff Chaney is charged and pays more for the title and settlement services

       than she would have without the Kickback and Cartel Agreements and the pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme,

       and suffers actual damages in the amount of at least $50.00 and, on information and

       belief, additional amounts.




                                               99
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 100 of 134 PAGEID #: 100




                   FACTUAL ALLEGATIONS RELATED TO LIMITATIONS

470.   Essential to the All Star Scheme, Emery, as well as other members of the All Star Lender

       Cartel, and All Star undertook affirmative acts that fraudulently concealed the Kickback

       and Cartel Agreements, the resulting kickbacks and fixed prices, and the actual injury and

       damages to borrowers, including Plaintiffs and alleged Class Members.

I.     All Star and Emery Launder the Kickbacks Through Third Party Marketing
       Companies and Use Sham Invoice and Payment Records to Create a False Record
       and Conceal the Kickbacks from Borrowers, Auditors and Regulators.

471.   As described in Paragraph 26 above, Emery and All Star choose to conceal the fact and

       payment of kickbacks by laundering kickbacks through third party marketing companies.

472.   As described in Paragraphs 26-31, Emery and All Star further choose to conceal the

       illegal kickbacks and Kickback Agreement through the creation of sham invoices and

       sham payment records.

473.   These sham invoices and payment records create an ongoing false record that conceals

       and prevents discovery of the fact that any “thing of value” is exchanged between Emery

       and All Star related to the assignment and referral of Emery loans, including Plaintiffs’

       loans, the actual payment and receipt and acceptance of illegal kickbacks, and Emery’s

       coordinated business relationship with All Star.

II.    Emery and All Star Make Fraudulent Representations in Marketing Materials to
       Defraud Borrowers into the All Star Scheme and to Conceal the Fixed and
       Supracompetitive Prices and Other Effects of the Kickback and Cartel Agreements.

474.   To further conceal the Price Fixing Agreement, the Minimum Fee Agreement, the

       Kickback Agreement, and the resulting supracompetitive prices charged to borrowers for

       title and settlement services, Emery and All Star make false representations to borrowers

       in marketing materials.



                                              100
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 101 of 134 PAGEID #: 101




475.   In direct mail solicitations of borrowers, Emery represents that a borrower can “save 30-

       40% on your fees by choosing All Star” and that Emery has “chosen All Star as their

       partner to ensure that the closing process is smooth and convenient for our clients.” See,

       e.g., Emery White Marsh Branch team manager McCrea’s June 2012 mailer, attached as

       Exhibit 25.

476.   These representations are false because: (i) Emery does not recognize the designation of a

       “preferred” title company; (ii) a borrower cannot save any percentage of title fees with

       All Star, but instead is charged higher and supracompetitive fees under the Cartel

       Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme; (iii) the reason the Emery broker wants a borrower to

       use All Star is for Emery to obtain kickbacks and to perform its obligations under the

       Cartel Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme, not because the borrower will receive lower fees; and

       (iv) any borrower responding to the direct mail solicitation does not “choose” All Star,

       but will be assigned and referred by Emery to All Star.

477.   Plaintiffs believe, and therefore aver, that Emery makes similar false representations by

       other means, e.g., in telemarketing and “live transfer” phone calls with borrowers.

III.   Emery and All Star Falsely Allocate Fees and Manipulate and Falsely State the
       APR to Further Conceal the Fixed and Supracompetitive Prices and Kickback and
       Cartel Agreements.

478.   The Truth in Lending Act (“TILA”) mandates that lenders report to borrowers the Annual

       Percentage Rate, or “APR”, associated with a loan, refinance, or reverse mortgage.

       While the interest rate of a loan is the cost to borrow the principal loan amount, the APR

       includes both the interest rate of the loan plus certain other lender fees, such as



                                              101
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 102 of 134 PAGEID #: 102




       origination fees, discount points and some closing costs, including some title and

       settlement service fees. The APR is intended as a tool for borrowers to compare, among

       other things, closing and settlement costs across loans with similar interest rates and to

       easily identify when one loan has substantially higher fees than another loan at the same

       interest rate. Lenders are required to report to borrowers a calculation of the APR on

       various loan documents, including the TILA disclosure.

479.   The title and settlement service fees that are excluded in the APR calculation are defined

       by TILA. 12 C.F.R. § 1026.4(c). Because some fees are excluded from the APR (and

       others are not), title and settlement service companies and lenders can manipulate – and

       falsely minimize – the APR by falsely allocating amounts charged for title and settlement

       services to those categories of fees that are excluded from the APR calculation.

480.   As a regular and continuing business practice, Emery and All Star allocate the charges for

       title and settlement services associated with a borrower’s loan only to those categories of

       title services not included in the APR, thereby falsely minimizing the APR reported on

       borrowers’ loan documents and required federal disclosures.

481.   For example, fees for “title examination”, “abstract of title”, and “title insurance” are

       excluded from the APR calculation – see, 12 C.F.R. § 1026.4(c)(7)(i) – while a

       settlement or closing fee, or an application signing fee, is a settlement service cost

       required to be included in the APR calculation. See 12 C.F.R. § 1026.4(a)(1)(i). By

       allocating the charges associated with conducting a settlement or closing with a borrower

       to the category of “title exam” or “abstract” the result is a false, and falsely minimized,

       APR.




                                              102
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 103 of 134 PAGEID #: 103




482.   All Star claims the false allocation of fees and manipulation of the APR as a regular

       business practice as early as 2011 and at least through October 2015, allocating all

       charges for title and settlement service to “Title Exam” or “Abstract” because those fees

       are excluded from, and do not raise, the APR. See, e.g., June 6, 2011 e-mail, attached as

       Exhibit 26; September 24, 2015 e-mail, attached as Exhibit 27; October 6, 2015 e-mail,

       attached as Exhibit 28.

483.   Emery participates in and ratifies this false allocation of fees. See Exhibit 29, Jan. 12,

       2012 e-mail regarding Emery loan stating that settlement fees affect the APR. Based on

       this continuing pattern of practice, Plaintiffs believe, and therefore aver, that All Star and

       Emery engage in the false allocation and manipulation of the APR throughout the time

       period Emery is participating in the All Star Scheme.

484.   For example, despite conducting a settlement or closing with each borrower, All Star and

       Emery choose not to allocate any amount of All Star’s charges associated with a

       borrower’s loan to “settlement or closing fee” because that charge is included in the APR.

       Instead, All Star and Emery allocate all charges, including that portion attributable to

       conducting a settlement or closing, to “Title Exam”, “Abstract”, or “Title Insurance”,

       which are excluded from the APR.          See Exhibit 29; see also Plaintiffs’ HUD-1s,

       Exhibits 22 to 24.

485.   Emery’s and All Star’s choice to falsely allocate fees resulted in the fraudulent reporting

       of false APRs and the false, and falsely minimized, representation of the cost of the

       Emery loan to borrowers.

486.   Emery’s and All Star’s choice to falsely allocate fees and fraudulently report these false

       allocations in borrowers’ loan documents concealed from borrowers the supracompetitive



                                                103
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 104 of 134 PAGEID #: 104




       pricing of title and settlement services resulting from the Kickback and Cartel

       Agreements and the pattern of racketeering activity All Star and Emery conduct in

       furtherance of the All Star Scheme, and affirmatively prevented borrowers from

       discovering the supracompetitive nature of the pricing through comparison to Emery’s

       and All Star’s competitors.

487.   As a regular business practice, All Star uses various software programs, including

       “TitleHound”, to produce borrower loan documents, including documents reporting the

       APRs associated with a loan. All Star causes this software, including TitleHound, to be

       programmed to make these false allocations of title and settlement service fees and the

       resulting false APR calculations, and to produce Emery’s loan documents to present to

       borrowers and on which Emery and All Star intended borrowers to rely. See Exhibit 6.

488.   Emery’s and All Star’s choice to falsely allocate fees and manipulate and falsely report

       APRs fraudulently concealed from borrowers the coordinated business relationship

       between Emery and All Star under the Kickback and Cartel Agreements, the

       supracompetitive and higher prices for title and settlement services resulting from the

       Kickback and Cartel Agreements, and affirmatively prevented borrowers from

       discovering their injuries resulting therefrom.

IV.    Emery and All Star Make False Representations on Borrowers’ Loan Documents to
       Further Conceal the Kickbacks, Fixed and Supracompetitive Prices, and Other
       Facts Related to the Kickback and Cartel Agreements.

489.   In addition to false representations in marketing communications to borrowers and the

       choice to misrepresent the actual APRs through the intentionally classifying some of All

       Star’s charges as non-APR related charges, Emery and All Star choose to make false

       representations on borrowers’ loan documents.



                                               104
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 105 of 134 PAGEID #: 105




490.   At all relevant times, federal law requires Emery, as lender or broker, to provide a “Good

       Faith” Estimate (the “GFE”) to the borrower within three days of taking a loan

       application. 12 C.F.R. § 1024.7(a)-(b).

491.   Block 4 of the “Good Faith” Estimate requires the lender to state only the charges for

       “title services and lender’s title insurance.”

492.   As a regular pattern of practice, Emery falsely includes in Block 4 charges that are not

       title services and lender’s title insurance, including the Kickback Overcharge, Attorney

       Fee Surcharge, Application Signing Surcharge, and other flat fee overcharges associated

       with the Price Fixing and Minimum Fee Agreements.

493.   Emery’s choice to falsely include these charges in Block 4 of the “Good Faith” Estimate

       conceals from borrowers: (i) the charges and amounts associated with the surcharges and

       flat fixed fees; (ii) the fixed and supracompetitive nature of the charges; (iii) the illegal

       kickbacks; and (iv) the coordinated business relationship between Emery and All Star

       under the Kickback and Cartel Agreements.

494.   In addition to the “Good Faith” Estimate, federal law, at all relevant times, required each

       borrower to receive a HUD-1 Settlement Statement (the “HUD-1”) at the closing or

       settlement of a loan. The settlement agent produces the HUD-1, but federal regulations

       require the lender or broker to provide to the settlement agent all information appearing

       in the HUD-1 statement.

495.   Section 1100 of the HUD-1 reports to the borrower the title and settlement services

       provided on the loan, along with the associated charges to the borrowers for those

       services.




                                                 105
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 106 of 134 PAGEID #: 106




496.   As a continuing pattern and regular business practice, Emery and All Star choose and

       cause the false allocation of fees described in ¶¶ 478-488 to repeat and appear on Emery

       borrowers’ HUD-1 statements in Section 1100.

497.   As a continuing pattern and regular business practice, Emery omits and fails to describe

       anywhere on a borrower’s HUD-1 statement the amount of the kickback received by

       Emery related to the borrower’s loan or the fact that All Star has paid a kickback to

       Emery for the assignment and referral of the borrower’s loan. Emery is required to report

       the kickback on Line 801 or Line 808 of the HUD-1.

498.   As a continuing pattern of practice, Emery omits and fails to describe anywhere on a

       borrower’s HUD-1 statement that the borrower is being charged or the amount of any

       Kickback Overcharge, Attorney State Surcharge, Application Fee Surcharge, or other flat

       fees associated with the fixed prices under the Cartel Agreements. Emery is required to

       report these amounts in Section 1100 or Section 1300 of the HUD-1.

499.   As a continuing pattern of practice, Emery, and its loan officers, employees and/or

       agents, omit and fail to describe anywhere on a borrower’s HUD-1 statement that Emery

       ultimately receives a portion of the charges listed in Section 1100 of the HUD-1, falsely

       stating instead that All Star retains all amounts paid by the borrower. This representation

       is false because All Star in fact splits a portion of the Section 1100 charges to kick back

       to Emery under the Kickback and Cartel Agreements.

500.   These false representations and omissions, presented to the Emery borrowers by All Star

       as Emery’s agent at closing, fraudulently conceal: (i) the charges and amounts associated

       with the surcharges, overcharges, and flat fixed fees; (ii) the fixed and supracompetitive

       nature of the charges; (iii) the illegal kickbacks; and (iv) the coordinated business



                                              106
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 107 of 134 PAGEID #: 107




       relationship between Emery and All Star under the Kickback and Cartel Agreements and

       the pattern of racketeering activity All Star and Emery conduct in furtherance of the All

       Star Scheme.

501.   Individually and collectively, Emery’s and All Star’s affirmative acts of concealment –

       the laundering of kickbacks through third party marketing companies, the related creation

       of sham invoice and payment records, the false marketing statements, the false allocation

       of fees and manipulation of the reported APR, and the misrepresentations and omissions

       on borrowers’ GFEs, HUD-1s, and other loan documents – are outside the control of

       Emery borrowers, including Plaintiffs and Class Members, and are in the sole control of,

       and the result of choices by, Emery and All Star.

V.     Plaintiffs Exercise Reasonable Diligence Before, During, and After the Closing of
       Their Loans.

502.   As a result of the fraudulent concealments by Emery and All Star, Plaintiffs (and, upon

       information and belief, all alleged Class Members) had no actual notice before, at or after

       the closing of their loans of the illegal kickbacks, of the exchange of any “thing of value”

       between Emery and All Star, the Price Fixing and Minimum Fee Agreements or the

       resulting supracompetitive nature of the prices charged for title and settlement services,

       or the coordinated business relationship between Emery and All Star under the Kickback

       and Cartel Agreements and the pattern of racketeering activity All Star and Emery

       conduct in furtherance of the All Star Scheme.

503.   Plaintiffs exercised reasonable diligence before, during and after the closing of their

       loans.




                                               107
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 108 of 134 PAGEID #: 108




       A.     The Solis Plaintiffs Exercise Reasonable Diligence.

504.   The Solis Plaintiffs receive loan documents prepared by Emery in advance of their

       closing and review those loan documents.

505.   The Solis Plaintiffs believe, and therefore aver, that their pre-closing loan documents

       include a “Good Faith” Estimate prepared by Emery.

506.   Emery and All Star choose to omit from their “Good Faith” Estimate any description or

       statement of the coordinated business relationship between Emery and All Star and to

       include the fraudulent representations and omissions described in ¶¶ 490-493. The Solis

       Plaintiffs believe and therefore aver that their “Good Faith” Estimate does not identify

       All Star as the provider of any title settlement service related to their refinance.

507.   Emery and All Star choose to include in their pre-closing documents Emery and All

       Star’s false allocation of fees and a false APR as described in ¶¶ 478-488. The Solis

       Plaintiffs’ belief as to the allocation of fees reflected on the “Good Faith” Estimate is

       supported by the allocation of fees on the Solis Plaintiffs’ HUD-1, which is consistent

       with All Star and Emery’s pattern of false allocation of fees and resulting false APR. See

       Solis Plaintiffs’ HUD-1, Exhibit 22.

508.   Emery and All Star make the false statements and omissions in the Solis Plaintiffs’ pre-

       closing loan documents for the purposes of concealing, and did so conceal from the Solis

       Plaintiffs, the coordinated business relationship between Emery and All Star, the

       Kickback and Cartel Agreements, the fact, nature, and amount of the illegal kickbacks

       related to the Solis Plaintiffs’ loan, and the fixed and supracompetitive nature of prices

       charged the Solis Plaintiffs for title and settlement services.




                                                108
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 109 of 134 PAGEID #: 109




509.   As is reasonable under the circumstances, the Solis Plaintiffs believe these pre-closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and the Solis Plaintiffs did not believe, that: (i) a coordinated business

       relationship exists between Emery and All Star; (ii) there has been any payment or

       exchange of a thing of value between Emery and All Star related to the assignment and

       referral of the Solis Plaintiffs’ loan for title and settlement services; or (iii) the prices they

       will be charged for title and settlement services are fixed and supracompetitive or the

       result of Kickback and Cartel Agreements between Emery and All Star and the pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme.

510.   The Solis Plaintiffs act diligently during the closing or settlement of their loan. As a

       condition of funding their loan, Emery requires the Solis Plaintiffs to participate in a

       closing, and the Solis Plaintiffs attend and fully participate in the required closing and

       review all documents with All Star’s representative.

511.   At the closing of their loan, the Solis Plaintiffs receive from All Star, or its agent, several

       documents, including a HUD-1. The Solis Plaintiffs review and sign all of the documents

       All Star presents at the closing, including the HUD-1.

512.   Emery and All Star choose to omit from the documents the Solis Plaintiffs receive at

       closing, including their HUD-1, any description or statement of the coordinated business

       relationship between Emery and All Star under any of the Kickback or Cartel

       Agreements. See Exhibit 22.

513.   Emery and All Star choose to omit from the documents the Solis Plaintiffs receive at

       closing, including their HUD-1, any description or statement of any payment, amount or




                                                 109
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 110 of 134 PAGEID #: 110




       thing of value that was paid by All Star to Emery related to the Solis Plaintiffs’ loan. See

       Exhibit 22.

514.   Emery and All Star choose to include in the documents the Solis Plaintiffs receive at

       closing, including their HUD-1, the false allocation of fees as described in ¶¶ 478-488

       and the resulting fraudulent representations and omissions as described in ¶¶ 494-498.

515.   Emery and All Star make the fraudulent omissions and representations and false

       certifications in the Solis Plaintiffs’ loan closing documents for the purposes of

       concealing, and did so conceal from the Solis Plaintiffs, the coordinated business

       relationship between Emery and All Star, the Kickback and Cartel Agreements, the fact,

       nature, and amount of the illegal kickback related to the Solis Plaintiffs’ loan, the fixed

       and supracompetitive nature of the prices charged for title and settlement services, and

       the Solis Plaintiffs’ injuries and actual damages therefrom.

516.   As is reasonable under the circumstances, the Solis Plaintiffs believe these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and the Solis Plaintiffs do not believe, that: (i) a coordinated business

       relationship exists between Emery and All Star; (ii) there has been any payment or

       exchange of a thing of value between Emery and All Star related to the assignment and

       referral of the Solis Plaintiffs’ loan for title and settlement services; (iii) the prices

       charged for title and settlement services are fixed and supracompetitive and the result of

       Kickback and Cartel Agreements between Emery and All Star and the pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme.

517.   The Solis Plaintiffs act diligently after their closing. On or about February 1, 2019, the

       Solis Plaintiffs receive a letter from undersigned counsel describing an investigation of



                                               110
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 111 of 134 PAGEID #: 111




       All Star and Emery. This is the Solis Plaintiffs’ first indication of any potential wrongful,

       illegal, and/or actionable conduct by anyone.

       Within days, the Solis Plaintiffs contact and retain counsel. The Solis Plaintiffs file this

       Complaint within months of becoming aware of facts giving rise to their causes of action.

       B.     Plaintiff Gilbert Exercises Reasonable Diligence.

518.   Plaintiff Gilbert receives loan documents prepared by Emery in advance of his closing

       and reviews those loan documents.

519.   Plaintiff Gilbert believes, and therefore avers, that his pre-closing loan documents include

       a “Good Faith” Estimate prepared by Emery.

520.   Emery and All Star choose to omit from his “Good Faith” Estimate any description or

       statement of the coordinated business relationship between Emery and All Star and to

       include the fraudulent representations and omissions described in ¶¶ 490-493. Plaintiff

       Gilbert believes and therefore avers that his “Good Faith” Estimate does not identify All

       Star as the provider of any title settlement service related to his refinance.

521.   Emery and All Star choose to include in his pre-closing documents Emery’s and All

       Star’s false allocation of fees and a false APR as described in ¶¶ 478-488. Plaintiff

       Gilbert’s belief is supported by the allocation of fees in his HUD-1, which is consistent

       with All Star and Emery’s pattern of false allocation of fees and false statement of the

       APR. See Exhibit 23, Plaintiff Gilbert’s HUD-1.

522.   Emery and All Star make the false statements and omissions in Plaintiff Gilbert’s pre-

       closing loan documents for the purposes of concealing, and did so conceal from Plaintiff

       Gilbert, the coordinated business relationship between Emery and All Star, the Kickback

       and Cartel Agreements, the fact, nature and amount of the illegal kickbacks related to



                                                111
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 112 of 134 PAGEID #: 112




       Plaintiff Gilbert’s loan, and the fixed and supracompetitive nature of prices charged

       Plaintiff Gilbert for title and settlement services.

523.   As is reasonable under the circumstances, Plaintiff Gilbert believes these pre-closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Gilbert did not believe, that: (i) a coordinated business

       relationship exists between Emery and All Star; (ii) there has been any payment or

       exchange of a thing of value between Emery and All Star related to the assignment and

       referral of Plaintiff Gilbert’s loan for title and settlement services; or (iii) the prices he

       will be charged for title and settlement services are fixed and supracompetitive or the

       result of Kickback and Cartel Agreements between Emery and All Star and the pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme.

524.   Plaintiff Gilbert acts diligently during the closing or settlement of his loan.         As a

       condition of funding his loan, Emery requires Plaintiff Gilbert to participate in a closing,

       and he attends and fully participates in the required closing.

525.   At the closing of his loan, Plaintiff Gilbert receives from All Star, or its agent, several

       documents, including a HUD-1. Plaintiff Gilbert reviews and signs all of the documents

       All Star presents at the closing, including the HUD-1.

526.   Emery and All Star choose to omit from the documents Plaintiff Gilbert receives at

       closing, including his HUD-1, any description or statement of the coordinated business

       relationship between Emery and All Star under any of the Kickback or Cartel

       Agreements. See Exhibit 23, Plaintiff Gilbert’s HUD-1.

527.   Emery and All Star choose to omit from the documents Plaintiff Gilbert receives at

       closing, including his HUD-1, any description or statement of any payment, amount or



                                                 112
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 113 of 134 PAGEID #: 113




       thing of value that was paid by All Star to Emery related to Plaintiff Gilbert’s loan. See

       Exhibit 23.

528.   Emery and All Star choose to include in the documents Plaintiff Gilbert receives at

       closing, including his HUD-1, the false allocation of fees as described in ¶¶ 478-488 and

       the resulting fraudulent representations and omissions as described in ¶¶ 494-498.

529.   Emery and All Star make the fraudulent omissions and representations and false

       certifications in Plaintiff Gilbert’s loan closing documents for the purposes of concealing,

       and did so conceal from Plaintiff Gilbert, the coordinated business relationship between

       Emery and All Star, the Kickback and Cartel Agreements, the fact, nature, and amount of

       the illegal kickback related to Plaintiff Gilbert’s loan, the fixed and supracompetitive

       nature of the prices charged for title and settlement services, and Plaintiff Gilbert’s

       injuries and actual damages therefrom.

530.   As is reasonable under the circumstances, Plaintiff Gilbert believes these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Gilbert does not believe, that: (i) a coordinated business

       relationship exists between Emery and All Star; (ii) there has been any payment or

       exchange of a thing of value between Emery and All Star related to the assignment and

       referral of Plaintiff Gilbert’s loan for title and settlement services; (iii) the prices charged

       for title and settlement services are fixed and supracompetitive and the result of Kickback

       and Cartel Agreements between Emery and All Star and the pattern of racketeering

       activity All Star and Emery conduct in furtherance of the All Star Scheme.

531.   Plaintiff Gilbert acts diligently after his closing. On or about February 1, 2019, Plaintiff

       Gilbert receives a letter from undersigned counsel describing an investigation of All Star



                                                113
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 114 of 134 PAGEID #: 114




       and Emery. This is Plaintiff Gilbert’s first indication of any potential wrongful, illegal,

       and/or actionable conduct by anyone.

532.   Within days, Plaintiff Gilbert contacts and retains counsel. Plaintiff Gilbert files this

       Complaint within months of becoming aware of facts giving rise to his causes of action.

       C.     Plaintiff Markle Exercises Reasonable Diligence.

533.   Plaintiff Markle receives loan documents prepared by Emery in advance of his closing

       and reviews those loan documents.

534.   Plaintiff Markle believes, and therefore avers, that his pre-closing loan documents

       include a “Good Faith” Estimate prepared by Emery.

535.   Emery and All Star choose to omit from his “Good Faith” Estimate any description or

       statement of the coordinated business relationship between Emery and All Star and to

       include the fraudulent representations and omissions described in ¶¶ 490-493. Plaintiff

       Markle believes and therefore avers that his “Good Faith” Estimate does not identify All

       Star as the provider of any title settlement service related to his refinance.

536.   Emery and All Star choose to include in his pre-closing documents Emery’s and All

       Star’s false allocation of fees and a false APR as described in ¶¶ 478-488.

537.   Emery and All Star make the false statements and omissions in Plaintiff Markle’s pre-

       closing loan documents for the purposes of concealing, and did so conceal from Plaintiff

       Markle, the coordinated business relationship between Emery and All Star, the Kickback

       and Cartel Agreements, the fact, nature and amount of the illegal kickbacks related to

       Plaintiff Markle’s loan, and the fixed and supracompetitive nature of prices charged

       Plaintiff Markle for title and settlement services.




                                                114
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 115 of 134 PAGEID #: 115




538.   As is reasonable under the circumstances, Plaintiff Markle believes these pre-closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Markle did not believe, that: (i) a coordinated business

       relationship exists between Emery and All Star; (ii) there has been any payment or

       exchange of a thing of value between Emery and All Star related to the assignment and

       referral of Plaintiff Markle’s loan for title and settlement services, or (iii) the prices he

       will be charged for title and settlement services are fixed and supracompetitive or the

       result of Kickback and Cartel Agreements between Emery and All Star and the pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme.

539.   Plaintiff Markle acts diligently during the closing or settlement of his loan.          As a

       condition of funding his loan, Emery requires Plaintiff Markle to participate in a closing,

       and he attends and fully participates in the required closing.

540.   At the closing of his loan, Plaintiff Markle receives from All Star, or its agent, several

       documents, including a HUD-1.

541.   Plaintiff Markle believes, and therefore avers, that Emery and All Star choose to omit

       from the documents Plaintiff Markle receives at closing, including his HUD-1, any

       description or statement of the coordinated business relationship between Emery and All

       Star under any of the Kickback or Cartel Agreements.

542.   Emery and All Star choose to omit from the documents Plaintiff Markle receives at

       closing, including his HUD-1, any description or statement of any payment, amount or

       thing of value that was paid by All Star to Emery related to Plaintiff Markle’s loan.




                                               115
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 116 of 134 PAGEID #: 116




543.   Emery and All Star choose to include in the documents Plaintiff Markle receives at

       closing, including his HUD-1, the false allocation of fees as described in ¶¶ 478-488 and

       the resulting fraudulent representations and omissions as described in ¶¶ 494-498.

544.   Emery and All Star make the fraudulent omissions and representations and false

       certifications in Plaintiff Markle’s loan closing documents for the purposes of concealing,

       and did so conceal from Plaintiff Markle, the coordinated business relationship between

       Emery and All Star, the Kickback and Cartel Agreements, the fact, nature, and amount of

       the illegal kickback related to Plaintiff Markle’s loan, the fixed and supracompetitive

       nature of the prices charged for title and settlement services, and Plaintiff Markle’s

       injuries and actual damages therefrom.

545.   As is reasonable under the circumstances, Plaintiff Markle believes these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Markle does not believe, that: (i) a coordinated business

       relationship exists between Emery and All Star; (ii) there has been any payment or

       exchange of a thing of value between Emery and All Star related to the assignment and

       referral of Plaintiff Markle’s loan for title and settlement services; (iii) the prices charged

       for title and settlement services are fixed and supracompetitive and the result of Kickback

       and Cartel Agreements between Emery and All Star and the pattern of racketeering

       activity All Star and Emery conduct in furtherance of the All Star Scheme.

546.   Plaintiff Markle acts diligently after his closing. On or about February 1, 2019, Plaintiff

       Markle receives a letter from undersigned counsel describing an investigation of All Star

       and Emery. This is Plaintiff Markle’s first indication of any potential wrongful, illegal,

       and/or actionable conduct by anyone.



                                                116
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 117 of 134 PAGEID #: 117




547.   Within days, Plaintiff Markle contacts and retains counsel. Plaintiff Markle files this

       Complaint within months of becoming aware of facts giving rise to his causes of action.

       D.     Plaintiff Chaney Exercises Reasonable Diligence.

548.   Plaintiff Chaney receives loan documents prepared by Emery in advance of her closing

       and reviews those loan documents.

549.   Plaintiff Chaney believes, and therefore avers, that her pre-closing loan documents

       include a “Good Faith” Estimate prepared by Emery.

550.   Emery and All Star choose to omit from her “Good Faith” Estimate any description or

       statement of the coordinated business relationship between Emery and All Star and to

       include the fraudulent representations and omissions described in ¶¶ 490-493. Plaintiff

       Chaney believes and therefore avers that her “Good Faith” Estimate does not identify All

       Star as the provider of any title settlement service related to her refinance.

551.   Emery and All Star choose to include in her pre-closing documents Emery’s and All

       Star’s false allocation of fees and a false APR as described in ¶¶ 478-488. Plaintiff

       Chaney’s belief is supported by the allocation of fees appearing on the Chaney HUD-1,

       which is consistent with All Star’s and Emery’s pattern of false allocation of fees and

       resulting false APR. See Exhibit 24, Plaintiff Chaney’s HUD-1.

552.   Emery and All Star make the false statements and omissions in Plaintiff Chaney’s pre-

       closing loan documents for the purposes of concealing, and did so conceal from Plaintiff

       Chaney, the coordinated business relationship between Emery and All Star, the Kickback

       and Cartel Agreements, the fact, nature and amount of the illegal kickbacks related to

       Plaintiff Chaney’s loan, and the fixed and supracompetitive nature of prices charged

       Plaintiff Chaney for title and settlement services.



                                                117
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 118 of 134 PAGEID #: 118




553.   As is reasonable under the circumstances, Plaintiff Chaney believes these pre-closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Chaney did not believe, that: (i) a coordinated business

       relationship exists between Emery and All Star; (ii) there has been any payment or

       exchange of a thing of value between Emery and All Star related to the assignment and

       referral of Plaintiff Chaney’s loan for title and settlement services, or (iii) the prices she

       will be charged for title and settlement services are fixed and supracompetitive or the

       result of Kickback and Cartel Agreements between Emery and All Star and the pattern of

       racketeering activity All Star and Emery conduct in furtherance of the All Star Scheme.

554.   Plaintiff Chaney acts diligently during the closing or settlement of her loan.          As a

       condition of funding his loan, Emery requires Plaintiff Chaney to participate in a closing,

       and she attends and fully participates in the required closing.

555.   At the closing of her loan, Plaintiff Chaney receives from All Star, or its agent, several

       documents, including a HUD-1. Plaintiff Chaney reviews and signs all of the documents

       All Star presents at the closing, including the HUD-1.

556.   Emery and All Star choose to omit from the documents Plaintiff Chaney receives at

       closing, including her HUD-1, any description or statement of the coordinated business

       relationship between Emery and All Star under any of the Kickback or Cartel

       Agreements. See Exhibit 24.

557.   Emery and All Star choose to omit from the documents Plaintiff Chaney receives at

       closing, including her HUD-1, any description or statement of any payment, amount or

       thing of value that was paid by All Star to Emery related to Plaintiff Chaney’s loan. See

       Exhibit 24.



                                                118
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 119 of 134 PAGEID #: 119




558.   Emery and All Star choose to include in the documents Plaintiff Chaney receives at

       closing, including her HUD-1, the false allocation of fees as described in ¶¶ 478-488 and

       the resulting fraudulent representations and omissions as described in ¶¶ 494-498.

559.   Emery and All Star make the fraudulent omissions and representations and false

       certifications in Plaintiff Chaney’s loan closing documents for the purposes of

       concealing, and did so conceal from Plaintiff Chaney, the coordinated business

       relationship between Emery and All Star, the Kickback and Cartel Agreements, the fact,

       nature, and amount of the illegal kickback related to Plaintiff Chaney’s loan, the fixed

       and supracompetitive nature of the prices charged for title and settlement services, and

       Plaintiff Chaney’s injuries and actual damages therefrom.

560.   As is reasonable under the circumstances, Plaintiff Chaney believes these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Chaney does not believe, that: (i) a coordinated business

       relationship exists between Emery and All Star; (ii) there has been any payment or

       exchange of a thing of value between Emery and All Star related to the assignment and

       referral of Plaintiff Chaney’s loan for title and settlement services; (iii) the prices charged

       for title and settlement services are fixed and supracompetitive and the result of Kickback

       and Cartel Agreements between Emery and All Star and the pattern of racketeering

       activity All Star and Emery conduct in furtherance of the All Star Scheme.

561.   Plaintiff Chaney acts diligently after her closing. On or about February 1, 2019, Plaintiff

       Chaney receives a letter from undersigned counsel describing an investigation of All Star

       and Emery. This is Plaintiff Chaney’s first indication of any potential wrongful, illegal,

       and/or actionable conduct by anyone.



                                                119
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 120 of 134 PAGEID #: 120




562.   Within days, Plaintiff Chaney contacts and retains counsel. Plaintiff Chaney files this

       Complaint within months of becoming aware of facts giving rise to her causes of action.

VI.    Accrual and Tolling of Limitations.

563.   The limitations period provided in 15 U.S.C. § 15(b), applicable to claims pursuant to 15

       U.S.C. § 1 and 18 U.S.C. § 1964, is subject to the injury discovery rule. Med. Ctr. at

       Elizabeth Place v. Premier Health Partners, 2016 U.S. Dist. LEXIS 192269, at *34-35

       (S.D. Ohio Oct. 6, 2016) (antitrust tolling); Sims v. Ohio Cas. Ins. Co., 151 F. App’x 433

       (6th Cir. 2005) (RICO tolling). Emery’s affirmative acts precluded Emery borrowers,

       including Plaintiffs and Class Members, from discovering the fixed and supracompetitive

       nature of the prices charged for title and settlement services, and affirmatively prevented

       Emery borrowers, including Plaintiffs and Class Members, from discovering the fact of

       their injuries resulting therefrom.

564.   As a result, Plaintiffs’, and Class Members’, claims pursuant to 15 U.S.C. § 1 and 18

       U.S.C. § 1964 did not accrue, for the purpose of the limitations period provided in 15

       U.SC. § 15(b), until such time as Plaintiffs, and Class Members, knew, or should have

       known, of their injury. For the Solis Plaintiffs, Plaintiff Gilbert, Plaintiff Markle, and

       Plaintiff Chaney, this occurred on or about February 1, 2019.

565.   In addition and in the alternative, as a result of Emery’s and All Star’s fraudulent

       concealments and Plaintiffs’ reasonable diligence before, during and after the closing of

       their loans, the statute of limitations as to all causes of action pled herein are and should

       be tolled beginning on the date of each Plaintiffs’ loan closing and continuing until the

       learning of facts giving rise to the causes of action pled herein – for the Solis Plaintiffs,

       Plaintiff Gilbert, Plaintiff Markle, and Plaintiff Chaney, on or about February 1, 2019.



                                               120
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 121 of 134 PAGEID #: 121




566.   Plaintiffs believe, and therefore aver, that the fraudulent concealments described herein

       were an integral component of the Kickback and Cartel Agreements and the All Star

       Scheme, and typical of all alleged Class Members’ transactions such that all Class

       Members are entitled to the tolling of applicable limitations period.

                                         COUNT I
             Violation of the Real Estate Settlement Procedures Act (RESPA),
                                    12 U.S.C. § 2607(a)

567.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

568.   All transactions at issue in the instant complaint are incident to or part of real estate

       settlement services involving federally related mortgage loans and thereby are subject to

       the provisions of RESPA, 12 U.S.C. § 2601, et seq.

569.   Emery, by and through its branch managers, mortgage brokers, loan officers, employees

       and/or agents, received and accepted things of value paid by All Star in exchange for the

       assignment and referral of business to All Star in violation of RESPA, 12 U.S.C. §

       2607(a).

570.   All loans assigned and referred to All Star under the Kickback Scheme were secured by

       first or subordinate liens on residential real property and were made in whole or in part by

       Emery and/or its affiliates, whose deposits or accounts are insured by the Federal

       Government and/or who are regulated by an agency of the Federal Government.

571.   The payment and/or arranging of payment of kickbacks to Emery by All Star and

       Emery’s receipt thereof constitute a violation of § 8(a) of RESPA, which prohibits the

       payment of referral fees or kickbacks pursuant to an agreement in connection with the

       origination or brokering of federally related mortgage loans.




                                               121
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 122 of 134 PAGEID #: 122




572.   Plaintiffs allege claims for violations of 12 U.S.C. §2607(a) on their own behalf and

       pursuant to Federal Rule of Civil Procedure 23 with the class defined as follows:

              All individuals in the United States who were borrowers on a
              federally related mortgage loan (as defined under the Real Estate
              Settlement Procedures Act, 12 U.S.C. § 2602) originated or
              brokered by Emery Federal Credit Union for which All Star Title,
              Inc. provided a settlement service, as identified in Section 1100 on
              the borrower’s HUD-1, between January 1, 2011 and December
              31, 2014. Exempted from this class is any person who, during the
              period of January 1, 2011 through December 31, 2014, was an
              employee, officer and/or agent of Emery Federal Credit Union or
              All Star Title, Inc.

              (the “RESPA Class”).

573.   There are questions of law and fact common to the claims of each and all members of the

       RESPA Class. These common questions include, but are not limited to:

              a. Whether there existed a referral agreement between Emery and
                 All Star whereby Emery agreed to assign and refer loans,
                 refinances, and reverse mortgages brokered or originated by
                 Emery to All Star in return for kickbacks;

              b. Whether Emery and its employees and/or agents received
                 illegal kickbacks from All Star for the assignment and referral
                 of business to All Star;

              c. Whether the illegal kickbacks to Emery and its employees
                 and/or agents violated RESPA;

              d. Whether Emery and All Star used third party marketing
                 companies to launder kickbacks related to Emery loans;

              e. Whether Plaintiffs and RESPA Class Members were forced to
                 pay more for said settlement services;

              f. Whether Emery used sham and/or split invoices and sham
                 payment records to actively and fraudulently conceal the
                 payment, receipt and acceptance of illegal kickbacks;

              g. Whether Emery disclosed or described to any borrower its
                 coordinated business relationships with All Star or the fact that



                                              122
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 123 of 134 PAGEID #: 123




                   a thing of value had been exchanged between Emery and All
                   Star related to any borrower’s loan;

               h. Whether Emery disclosed or described on any borrower’s
                  “Good Faith” Estimate, HUD-1, or other loan document
                  Emery’s coordinated business relationships with All Star or the
                  fact that a thing of value had been exchanged between Emery
                  and All Star related to any borrower’s loan;

               i. Whether despite exercising reasonable due diligence, Plaintiffs
                  and RESPA Class Members did not and could not have learned
                  of the illegal kickbacks until contacted by counsel;

               j. Whether Plaintiffs and RESPA Class Members are entitled to
                  treble damages under RESPA; and

               k. Whether Plaintiffs and RESPA Class Members are entitled to
                  attorneys’ fees and expenses under RESPA.

574.   These common issues of law and fact predominate over any question affecting only

       individual RESPA Class Members.

575.   Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

       RESPA Class Members, and are subject to the same statutory measure of damages set

       forth in 12 U.S.C. § 2607(d)(2).

576.   Plaintiffs will fairly and adequately protect the interests of the RESPA Class. The

       interests of Plaintiffs and all other members of the RESPA Class are identical.

577.   Plaintiffs’ counsel has substantial experience in complex litigation and class action

       proceedings, have been approved as class and settlement class counsel in this Court and

       other U.S. District Courts in similar litigation, and will adequately represent the RESPA

       Class’s interests.

578.   The RESPA Class consists of borrowers on more than 1,700 loans, and thus are so

       numerous that joinder of all members is impracticable.




                                              123
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 124 of 134 PAGEID #: 124




579.   Separate actions by individual members of the class would create a risk of inconsistent or

       varying adjudications with respect to individual members of the class that would establish

       incompatible standards of conduct for Emery.

580.   This action entails questions of law and fact common to RESPA Class Members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

581.   Most members of the RESPA Class are unaware of their rights to prosecute a claim

       against Emery.

582.   No member of the RESPA Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Federal Rule of Civil Procedure

       23(c).

                                          COUNT II
                                 Violation of the Sherman Act,
                                         15 U.S.C. § 1

583.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

584.   All Star and Emery conspired to and executed an agreement to fix the price of title and

       settlement services charged to borrowers on refinances, reverse mortgages, and other

       mortgage loans, in violation of the Sherman Act, 15 U.S.C. § 1.

585.   As a direct and proximate result of the Cartel Agreements between Emery and All Star,

       Plaintiffs and Class Members were charged and paid supracompetitive prices for title and

       settlement services and were charged and paid more for title and settlement services than

       they otherwise would have without the Cartel Agreements.



                                               124
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 125 of 134 PAGEID #: 125




586.   As a direct and proximate result of the Cartel Agreements between Emery and All Star,

       Plaintiffs and Class Members were injured and suffered actual damages in the amount of

       between approximately $50 to $1,600, which is the Kickback Overcharge resulting from

       the Price Fixing and Minimum Fee Agreements between Emery and All Star.

587.   In addition, and in the alternative, as a direct and proximate result of the Cartel

       Agreements between Emery and All Star, Plaintiffs and Class Members were injured and

       suffered actual damages in the amount of applicable Kickback Overcharge, Attorney

       State Surcharge, Unlicensed State Surcharge, and/or Application Signing Surcharge

       resulting from the Price Fixing and Minimum Fee Agreements between Emery and All

       Star.

588.   Plaintiffs allege claims pursuant to Federal Rule of Civil Procedure 23 for violations of

       15 U.S.C. § 1 (“Antitrust Class”), with the alleged Antitrust Class defined as:

               All individuals in the United States who were borrowers on a loan
               originated or brokered by Emery Federal Credit Union for which
               All Star Title, Inc. provided a settlement service, as identified in
               Section 1100 on the borrower’s HUD-1, between January 1, 2011
               and December 31, 2014. Exempted from this class is any person
               who, during the period of January 1, 2011 through December 31,
               2014, was an employee, officer and/or agent of Emery Federal
               Credit Union or All Star Title, Inc.

589.   The Antitrust Class consists of borrowers on more than 1,700 loans, and thus are so

       numerous that joinder of all members is impracticable.

590.   There are questions of law and fact common to the claims of each and all members of the

       Antitrust Class. These common questions include, but are not limited to:

               a. Whether Emery and its employees and/or agents violated the
                  Sherman Act by conspiring to and fixing the title and
                  settlement services fees charged to and paid by Plaintiffs and
                  Antitrust Class Members;



                                               125
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 126 of 134 PAGEID #: 126




              b. Whether Emery and its employees and/or agents violated the
                 Sherman Act by conspiring to and agreeing to supporting the
                 Price Fixing and Minimum Fee Agreements through a
                 concerted refusal to deal with non-cartel title and settlement
                 service companies on all loans generated by Emery by the
                 Kickback Agreement;


              c. Whether the prices charged borrowers on loans brokered or
                 originated by Emery pursuant to the Cartel Agreements were
                 supracompetitive, and higher than prices that would have been
                 charged without the Cartel Agreements;

              d. Whether Emery made false representations to borrowers to
                 actively conceal the Cartel Agreements and supracompetitive
                 prices resulting therefrom;

              e. Whether All Star falsely allocated fees to actively conceal the
                 Cartel Agreements and the supracompetitive prices charged
                 borrowers on loans brokered or originated by Emery in
                 performance of those agreements;

              f. Whether Emery made false representations on borrowers’
                 GFEs, HUD-1s, and other loan documents to actively conceal
                 the Cartel Agreements and the supracompetitive prices charged
                 borrowers on loans brokered or originated by Emery in
                 performance of those agreements;

              g. Whether despite exercising reasonable due diligence, Plaintiffs
                 and Class Members did not and could not have learned of the
                 Cartel Agreements, the supracompetitive prices charged for
                 title and settlement services, and their injuries and actual
                 damages therefrom, until contacted by counsel;

              h. Whether Plaintiffs and the Antitrust Class are entitled to treble
                 damages under the Sherman Act; and

              i. Whether Plaintiffs and the Antitrust Class are entitled to
                 attorneys’ fees and expenses under the Sherman Act.

591.   These common issues of law and fact predominate over any question affecting only

       individual Antitrust Class Members.




                                              126
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 127 of 134 PAGEID #: 127




592.   Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

       Antitrust Class Members, and are subject to the same statutory measure of damages set

       forth in 15 U.S.C. § 15(a).

593.   Plaintiffs will fairly and adequately protect the interests of the Antitrust Class. The

       interests of the named Plaintiff and all other members of the Antitrust Class are identical.

594.   Plaintiffs’ counsel has substantial experience in complex litigation and class action

       proceedings, have been approved as class counsel in related litigation, including in this

       Court, and will adequately represent the Antitrust Class’s interests.

595.   Separate actions by individual members of the class would create a risk of inconsistent or

       varying adjudications with respect to individual members of the class that would establish

       incompatible standards of conduct for Emery.

596.   This action entails questions of law and fact common to Antitrust Class Members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

597.   Most members of the Antitrust Class are unaware of their rights to prosecute a claim

       against Emery.

598.   No member of the Antitrust Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Federal Rule of Civil Procedure

       23(c).

                                        COUNT III
       Violation of the Racketeer Influenced and Corrupt Organizations Act (RICO),
                                      18 U.S.C. § 1962



                                               127
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 128 of 134 PAGEID #: 128




599.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

600.   Emery is a “person” as defined under 18 U.S.C. § 1961(3).

601.   By and through their participation in the All Star Scheme, Emery and the All Star

       constitute the Enterprise for the purposes of 18 U.S.C. § 1962(c). For a continuous

       period of at least four years, Emery and All Star associate and commit the predicate acts

       of mail and wire fraud, which are separate and in addition to their legitimate mortgage

       and settlement services operations, for the common purpose of defrauding borrowers into

       paying higher and supracompetitive prices for title and settlement services and funneling

       of illegal kickbacks to Emery.

602.   The activities of the Enterprise affect interstate commerce across more than 40 states.

603.   Emery agreed to and did conduct and/or participate in the conduct of the affairs of the

       Enterprise through a pattern of racketeering activity and for the unlawful purpose of

       defrauding borrowers into paying fixed and supracompetitive prices for title and

       settlement services related residential mortgage, refinances, and reverse mortgages

       brokered or originated by Emery, and to thereby deprive borrowers of their money and/or

       property.

604.   The repeated use of the interstate U.S. Mail and wires by Emery and All Star over a

       period of approximately three years and involving over 1,700 borrowers in furtherance of

       the All Star Scheme and the Enterprise as pled herein, constitutes a pattern of

       racketeering activity pursuant to 18 U.S.C. § 1961(5).

605.   Emery has directly and indirectly conducted and participated in the conduct of the

       Enterprise’s affairs, which affected interstate commerce in more than 40 states, through

       the pattern of racketeering activity pled herein, in violation of 18 U.S.C. § 1962(c).



                                               128
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 129 of 134 PAGEID #: 129




606.   Emery derives benefits from the pattern of racketeering activity All Star and Emery

       conduct in furtherance of the Enterprise.

607.   As a direct and proximate result of Emery’s participation in the All Star Scheme and the

       Enterprise through the pattern of racketeering activity pled herein, Plaintiffs and Class

       Members were injured and suffered actual damages in the amount of between

       approximately $50-1,600.

608.   Plaintiffs allege claims pursuant to Federal Rule of Civil Procedure 23 for violations of

       18 U.S.C. § 1962(c) (“RICO Class”), with the alleged RICO Class defined as:

              All individuals in the United States who were borrowers on a loan
              originated or brokered by Emery Federal Credit Union for which
              All Star Title, Inc. provided a settlement service, as identified in
              Section 1100 on the borrower’s HUD-1, between January 1, 2011
              and December 31, 2014. Exempted from this class is any person
              who, during the period of January 1, 2011 through December 31,
              2014, was an employee, officer and/or agent of Emery Federal
              Credit Union or All Star Title, Inc.

609.   The RICO Class consists of borrowers on more than 1,700 loans, and thus are so

       numerous that joinder of all members is impracticable.

610.   There are questions of law and fact common to the claims of each and all members of the

       RICO Class. These common questions include, but are not limited to:

              a. Whether Emery and its employees and/or agents violated RICO
                 by defrauding borrowers, including Plaintiffs and RICO Class
                 Members, into paying supracompetitive prices for title and
                 settlement services and funding the kickbacks All Star is
                 paying Emery;

              b. Whether Emery and All Star by and through their conduct
                 formed an enterprise, associated in fact for a common purpose
                 over a continuous time;

              c. Whether the activities of the Enterprise affected interstate
                 commerce;



                                              129
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 130 of 134 PAGEID #: 130




              d. Whether one purpose of the Enterprise was to deprive
                 borrowers of money or property;

              e. Whether Emery and All Star used the interstate U.S. Mail in
                 furtherance of the All Star Scheme and the Enterprise;

              f. Whether Emery and All Star used interstate wires in
                 furtherance of the All Star Scheme and the Enterprise;

              g. Whether the use of interstate U.S. mail and wires pled herein
                 constitutes a pattern of racketeering activity;

              h. Whether Emery conducted or participated in the Enterprise
                 through a pattern of racketeering activity;

              i. Whether Emery fraudulently concealed the All Star Scheme,
                 the supracompetitive prices, and the Enterprise;

              j. Whether Plaintiffs’ and RICO Class members knew or should
                 have known of their injuries resulting from Emery’s violation
                 of 18 U.S.C. § 1962(c);

              k. Whether Emery’s and All Star’s fraudulent concealments
                 prevented Plaintiffs and RICO Class members from
                 discovering their injuries proximately caused by Emery’s
                 conduct and/or participation in the conduct of the Enterprise’s
                 affairs through a pattern of racketeering activity;

              l. Whether Plaintiffs and the RICO Class are entitled to treble
                 damages pursuant to 18 U.S.C. § 1964(c); and

              m. Whether Plaintiffs and the RICO Class are entitled to
                 attorneys’ fees and expenses pursuant to 18 U.S.C. § 1964(c).

611.   These common issues of law and fact predominate over any question affecting only

       individual RICO Class Members.

612.   Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

       RICO Class Members, and are subject to the same statutory measure of damages set forth

       in 18 U.S.C. § 1964(c).




                                              130
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 131 of 134 PAGEID #: 131




613.   Plaintiffs will fairly and adequately protect the interests of the RICO Class. The interests

       of the named Plaintiffs and all other members of the RICO Class are identical.

614.   Plaintiffs’ counsel has substantial experience in complex litigation and class action

       proceedings, have been approved as class counsel in related litigation, including in this

       Court, and will adequately represent the RICO Class’s interests.

615.   Separate actions by individual members of the class would create a risk of inconsistent or

       varying adjudications with respect to individual members of the class that would establish

       incompatible standards of conduct for Emery.

616.   This action entails questions of law and fact common to RICO Class members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

617.   Most members of the RICO Class are unaware of their rights to prosecute a claim against

       Emery.

618.   No member of the RICO Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Federal Rule of Civil Procedure

       23(c).

       WHEREFORE, Plaintiffs respectfully demand:

                a. This Court to certify the RESPA, Antitrust, and RICO Classes
                   pursuant to Federal Rule of Civil Procedure 23 and set this
                   matter for trial;

                b. Judgment for Plaintiffs and RESPA Class Members against
                   Emery Federal Credit Union and award Plaintiffs and RESPA
                   Class Members treble damages for title and settlement services
                   charged by All Star, including, but not limited to, title

                                               131
Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 132 of 134 PAGEID #: 132




              insurance premiums, in an amount equal to three times the
              amount of any charge paid for such settlement services,
              pursuant to 12 U.S.C. § 2607(d)(2);

           c. Judgment for Plaintiffs and Antitrust Class Members against
              Emery Federal Credit Union and award Plaintiffs and Antitrust
              Class Members damages in the amount equal to three times the
              actual damages caused by the Cartel Agreements pursuant to
              15 U.S.C. § 15(a);

           d. Judgment for Plaintiffs and RICO Class Members against
              Emery Federal Credit Union and award Plaintiffs and RICO
              Class Members damages in the amount equal to three times the
              actual damages caused by the Enterprise pursuant to 18 U.S.C.
              § 1964(c);

           e. Reasonable attorneys’ fees, interest and costs pursuant to 12
              U.S.C. § 2607(d)(5), 15 U.S.C. § 15(a), and 18 U.S.C. §
              1964(c); and

           f. For such other and further relief as this Court deems proper.




                                          132
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 133 of 134 PAGEID #: 133




Respectfully submitted,


/s/ Gregory M. Utter                                /s/ Michael Paul Smith
Gregory M. Utter (0032528)                          Michael Paul Smith (Pro Hac Vice pending)
Melissa S. Matthews (0093352)                       Melissa L. English (Pro Hac Vice pending)
Keating Muething & Klekamp, PLL                     Sarah A. Zadrozny (Pro Hac Vice pending)
1 East Fourth Street, Suite 1400                    Smith, Gildea & Schmidt, LLC
Cincinnati, OH 45202                                600 Washington Avenue, Suite 200
Phone: (513) 579-6540                               Towson, MD 21204
Fax: (513) 579-6457                                 Phone: (410) 821-0070
gmutter@kmklaw.com                                  Fax: (410) 821-0071
mmatthews@kmklaw.com                                mpsmith@sgs-law.com
Co-Counsel for Plaintiffs and Class Members         menglish@sgs-law.com
                                                    szadrozny@sgs-law.com
                                                    Counsel for Plaintiffs and Class Members
/s/ Timothy F. Maloney
Timothy F. Maloney (Pro Hac Vice pending)
Veronica B. Nannis (Pro Hac Vice pending)
Megan Benevento (Pro Hac Vice pending)
Joseph, Greenwald & Laake, P.A.
6404 Ivy Lane, Suite 400
Greenbelt, MD 20770
Phone: (301) 220-2200
Fax: (301) 220-1214
tmaloney@jgllaw.com
vnannis@jgllaw.com
mbenevento@jgllaw.com
Co-Counsel for Plaintiffs and Class Members




                                              133
 Case: 1:19-cv-00387-DRC Doc #: 1 Filed: 05/24/19 Page: 134 of 134 PAGEID #: 134




                                     PRAYER FOR JURY TRIAL

            Plaintiffs and Class Members hereby request a trial by jury on the foregoing Class Action

Complaint.



Respectfully submitted,


/s/ Gregory M. Utter                                     /s/ Michael Paul Smith
Gregory M. Utter (0032528)                               Michael Paul Smith (Pro Hac Vice pending)
Melissa S. Matthews (0093352)                            Melissa L. English (Pro Hac Vice pending)
Keating Muething & Klekamp, PLL                          Sarah A. Zadrozny (Pro Hac Vice pending)
1 East Fourth Street, Suite 1400                         Smith, Gildea & Schmidt, LLC
Cincinnati, OH 45202                                     600 Washington Avenue, Suite 200
Phone: (513) 579-6540                                    Towson, MD 21204
Fax: (513) 579-6457                                      Phone: (410) 821-0070
gmutter@kmklaw.com                                       Fax: (410) 821-0071
mmatthews@kmklaw.com                                     mpsmith@sgs-law.com
Co-Counsel for Plaintiffs and Class Members              menglish@sgs-law.com
                                                         szadrozny@sgs-law.com
                                                         Counsel for Plaintiffs and Class Members
/s/ Timothy F. Maloney
Timothy F. Maloney (Pro Hac Vice pending)
Veronica B. Nannis (Pro Hac Vice pending)
Megan Benevento (Pro Hac Vice pending)
Joseph, Greenwald & Laake, P.A.
6404 Ivy Lane, Suite 400
Greenbelt, MD 20770
Phone: (301) 220-2200
Fax: (301) 220-1214
tmaloney@jgllaw.com
vnannis@jgllaw.com
mbenevento@jgllaw.com
Co-Counsel for Plaintiffs and Class Members


9203472.1




                                                   134
